
	
		II
		Calendar No. 720
		110th CONGRESS
		2d Session
		S. 2920
		IN THE SENATE OF THE UNITED STATES
		
			April 24, 2008
			Mr. Kerry (for himself,
			 Ms. Snowe, and Mr. Levin) introduced the following bill; which was
			 read the first time
		
		
			April 28, 2008
			Read the second time and placed on the
			 calendar
		
		A BILL
		To reauthorize and improve the financing and
		  entrepreneurial development programs of the Small Business Administration, and
		  for other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the SBA Reauthorization and
			 Improvement Act of 2008.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short
				title.
				Sec. 2. Table of contents.
				Sec. 3. Definitions.
				TITLE I—Small business lending
				Sec. 101. Authorization of appropriations.
				Subtitle A—Microloan programs
				Sec. 121. Conforming technical change in average smaller loan
				size.
				Sec. 122. Inclusion of persons with disabilities.
				Sec. 123. Microloan program improvements.
				Sec. 124. Prime reauthorization and transfer to the Small
				Business Act.
				Sec. 125. Report to congress on the microloan
				program.
				Subtitle B—Intermediary lending pilot program
				Sec. 141. Findings.
				Sec. 142. Small business intermediary lending pilot
				program.
				Subtitle C—7(a) loan
				program
				Sec. 161. Preferred lenders program.
				Sec. 162. Maximum loan amount.
				Sec. 163. Maximum 504 and 7(a) loan eligibility.
				Sec. 164. Loan pooling.
				Sec. 165. Alternative size standard.
				Sec. 166. Alternative variable interest rate.
				Sec. 167. Minority small business development.
				Sec. 168. Lowering of fees.
				Sec. 169. International trade loans.
				Sec. 170. Rural lending outreach program.
				Subtitle D—Certified development companies; 504 loan
				program
				Sec. 181. Development company loan programs.
				Sec. 182. Loan liquidations.
				Sec. 183. Additional equity injections.
				Sec. 184. Uniform leasing policy.
				Sec. 185. Businesses in low-income communities.
				Sec. 186. Combinations of certain goals.
				Sec. 187. Refinancing under the local development business loan
				program.
				Sec. 188. Technical correction.
				Sec. 189. Definitions for the Small Business Investment Act of
				1958.
				Sec. 190. Repeal of sunset on reserve requirements for premier
				certified lenders.
				Sec. 191. Certified development companies.
				Sec. 192. Conforming amendments.
				Sec. 193. Closing costs.
				Sec. 194. Definition of rural.
				Sec. 195. Regulations and effective date.
				Sec. 196. Limitation on time for final approval of
				companies.
				Sec. 197. Child care lending pilot program.
				Sec. 198. Debenture repayment.
				Sec. 199. Real estate appraisals.
				TITLE II—Small business venture capital
				Subtitle A—Small business investment company
				program
				Sec. 221. Reauthorization.
				Sec. 222. Leverage.
				Sec. 223. Investments in smaller enterprises.
				Sec. 224. Maximum investment in a company.
				Subtitle B—New Markets Venture Capital Program
				Sec. 241. Diversification of New Markets Venture Capital
				Program.
				Sec. 242. Establishment of Office of New Markets Venture
				Capital.
				Sec. 243. Low-income geographic areas.
				Sec. 244. Applications for New Markets Venture Capital
				Program.
				Sec. 245. Operational assistance grants.
				Sec. 246. Authorization.
				TITLE III—Small business entrepreneurial development
				Subtitle A—Reauthorization
				Sec. 301. Reauthorization.
				Subtitle B—Women’s small business ownership
				programs
				Sec. 311. Office of Women’s Business Ownership.
				Sec. 312. Women’s Business Center Program.
				Sec. 313. National Women’s Business Council.
				Sec. 314. Interagency Committee on Women’s Business
				Enterprise.
				Sec. 315. Preserving the independence of the National Women’s
				Business Council.
				Sec. 316. Study and report on women's business
				centers.
				Subtitle C—International trade
				Sec. 321. Small Business Administration Associate Administrator
				for International Trade.
				Sec. 322. Office of International Trade.
				Subtitle D—Native American Small Business Development
				Program
				Sec. 331. Short title.
				Sec. 332. Native American Small Business Development
				Program.
				Sec. 333. Pilot programs.
				Subtitle E—National Small Business Regulatory
				Assistance
				Sec. 341. Short title.
				Sec. 342. Purpose.
				Sec. 343. Small Business Regulatory Assistance Pilot
				Program.
				Sec. 344. Rulemaking.
				Subtitle F—Other provisions
				Sec. 351. Minority Entrepreneurship and Innovation Pilot
				Program.
				Sec. 352. Institutions of higher education.
				Sec. 353. Health insurance options information for small
				business concerns.
				Sec. 354. National Small Business Development Center Advisory
				Board.
				Sec. 355. Office of Native American Affairs pilot
				program.
				Sec. 356. Privacy requirements for SCORE chapters.
				Sec. 357. National small business summit.
				Sec. 358. SCORE program.
				TITLE IV—Lender oversight
				Sec. 401. Findings.
				Sec. 402. Definitions.
				Sec. 403. Authority.
				Sec. 404. Portfolio quality evaluation standards.
				Sec. 405. Default rate.
				Sec. 406. Computer modeling.
				Sec. 407. Economic performance evaluation
				measurements.
				Sec. 408. Privacy.
				Sec. 409. Executive compensation.
				Sec. 410. Study and report on examination and review
				fees.
			
		3.DefinitionsIn this Act—
			(1)the terms
			 Administration and Administrator mean the Small
			 Business Administration and the Administrator thereof, respectively;
			(2)the term
			 504 Loan Program means the program to provide financing to small
			 business concerns by guarantees of loans under title V of the Small Business
			 Investment Act of 1958 (15 U.S.C. 695 et seq.), which are funded by debentures
			 guaranteed by the Administrator;
			(3)the term
			 low-income geographic area has the meaning given that term in
			 section 351 of the Small Business Investment Act of 1958 (15 U.S.C. 689), as
			 amended by this Act;
			(4)the term
			 New Markets Venture Capital company has the meaning given that
			 term in section 351 of the Small Business Investment Act of 1958 (15 U.S.C.
			 689);
			(5)the term
			 New Markets Venture Capital Program means the program under part B
			 of title III of the Small Business Investment Act of 1958 (15 U.S.C. 689 et
			 seq.); and
			(6)the term
			 small business concern has the same meaning as in section 3 of the
			 Small Business Act (15 U.S.C. 632).
			ISmall business
			 lending
			101.Authorization
			 of appropriationsSection 20
			 of the Small Business Act (15 U.S.C. 631 note) is amended—
				(1)by redesignating
			 subsection (j) as subsection (f); and
				(2)by adding at the
			 end the following:
					
						(g)MicroloanFor
				each of fiscal years 2008 through 2010, the Administration is authorized to
				make, as provided in section 7(m)—
							(1)$80,000,000 in
				technical assistance grants;
							(2)$110,000,000 in
				direct loans; and
							(3)$50,000,000 in
				deferred participation loans.
							(h)General
				business loansThe Administration is authorized to make, as
				provided in section 7(a)—
							(1)$19,000,000,000
				in general business loans in fiscal year 2008;
							(2)$20,000,000,000
				in general business loans in fiscal year 2009; and
							(3)$21,000,000,000
				in general business loans in fiscal year 2010.
							(i)Certified
				development company financingsThe Administration is authorized
				to make, as provided in section 7(a)(13) and as provided in section 504 of the
				Small Business Investment Act of 1958 (15 U.S.C. 697a)—
							(1)$8,500,000,000 in
				certified development company financings in fiscal year 2008;
							(2)$9,000,000,000 in
				certified development company financings in fiscal year 2009; and
							(3)$9,500,000,000 in
				certified development company financings in fiscal year 2010.
							(j)Department of
				defenseFor each of fiscal years 2008 through 2010, the
				Administration is authorized to make $500,000,000 in loans as provided in
				section 7(a)(21).
						(k)Prime
				program
							(1)In
				generalThere are authorized to be appropriated to the
				Administrator $15,000,000 for each of fiscal years 2008 through 2010 to carry
				out section 37, which shall remain available until expended.
							(2)Certain
				programsIn addition to the amount authorized under paragraph
				(1), there are authorized to be appropriated to the Administrator $2,000,000
				each of fiscal years 2008 through 2010 to carry out section 37(c)(4), which
				shall remain available until expended.
							(l)Additional
				authorizations and limitations
							(1)In
				generalThere are authorized to be appropriated to the
				Administration for each of fiscal years 2008 through 2010 such sums as may be
				necessary to carry out the provisions of this Act not elsewhere provided for,
				including administrative expenses and necessary loan capital for disaster loans
				pursuant to section 7(b), and to carry out the Small Business Investment Act of
				1958, including salaries and expenses of the Administration.
							(2)LimitationsNotwithstanding
				any other provision of this section, for each of fiscal years 2008 through
				2010—
								(A)no funds are
				authorized to be used as loan capital for the loan program authorized by
				section 7(a)(21) in any such fiscal year, except by transfer from another
				Federal department or agency to the Administration, unless the program level
				authorized for general business loans under subsection (h) is fully funded for
				that fiscal year; and
								(B)the
				Administration may not approve loans on its own behalf or on behalf of any
				other Federal department or agency, by contract or otherwise, under terms and
				conditions other than those specifically authorized under this Act or the Small
				Business Investment Act of 1958, except that it may approve loans under section
				7(a)(21) of this Act in gross amounts of not more than
				$2,000,000.
								.
				AMicroloan
			 programs
				121.Conforming
			 technical change in average smaller loan sizeSection 7(m) of the Small Business Act (15
			 U.S.C. 636(m)) is amended—
					(1)in paragraph
			 (3)(F)(iii), by striking $7,500 and inserting
			 $10,000; and
					(2)in paragraph
			 (6)(C), by striking $7,500 each place that term appears and
			 inserting $10,000.
					122.Inclusion of
			 persons with disabilitiesSection 7(m)(1)(A)(i) of the Small Business
			 Act (15 U.S.C. 636(m)(1)(A)(i)) is amended by inserting persons with
			 disabilities, before and minority.
				123.Microloan
			 program improvements
					(a)Intermediary
			 eligibility requirementsSection 7(m)(2) of the Small Business
			 Act (15 U.S.C. 636(m)(2)) is amended—
						(1)in subparagraph
			 (A), by striking in paragraph (10); and and inserting of
			 the term intermediary under paragraph (11);; and
						(2)in subparagraph
			 (B)—
							(A)by striking
			 (B) has at least and inserting the following:
								
									(B)has—
										(i)at
				least
										;
				and
							(B)by striking the
			 period at the end and inserting the
			 following:
								
									; or(ii)a full-time employee who has not less
				than 3 years experience making microloans to startup, newly established, or
				growing small business concerns; and
									(C)has at least 1
				year experience providing, as an integral part of its microloan program,
				intensive marketing, management, and technical assistance to its
				borrowers.
									.
							(b)Limitation on
			 third party technical assistanceSection 7(m)(4)(E)(ii) of the
			 Small Business Act (15 U.S.C. 636(m)(4)(E)(ii)) is amended—
						(1)in the clause
			 heading, by striking Technical
			 assistance and inserting Third party technical assistance;
			 and
						(2)by striking
			 25 percent and inserting 30 percent.
						(c)Increased
			 flexibility for providing technical assistance to potential
			 borrowersSection 7(m)(4)(E)(i) of the Small Business Act (15
			 U.S.C. 636(m)(4)(E)(i)) is amended by striking 25 percent and
			 inserting 30 percent.
					124.Prime
			 reauthorization and transfer to the Small Business Act
					(a)Program
			 reauthorizationThe Small Business Act (15 U.S.C. 631 et seq.) is
			 amended—
						(1)by redesignating
			 section 37 as section 40; and
						(2)by inserting
			 after section 36 the following:
							
								37.Program for
				investment in microentrepreneurs
									(a)DefinitionsIn
				this section:
										(1)Capacity
				building servicesThe term capacity building
				services means services provided to an organization that is, or that is
				in the process of becoming, a microenterprise development organization or
				program, for the purpose of enhancing its ability to provide training and
				services to disadvantaged entrepreneurs.
										(2)CollaborativeThe
				term collaborative means 2 or more nonprofit entities that agree
				to act jointly as a qualified organization under this section.
										(3)Disadvantaged
				entrepreneurThe term disadvantaged entrepreneur
				means a microentrepreneur that—
											(A)is a low-income
				person;
											(B)is a very
				low-income person; or
											(C)lacks adequate
				access to capital or other resources essential for business success, or is
				economically disadvantaged, as determined by the Administrator.
											(4)Disadvantaged
				native american entrepreneurThe term disadvantaged Native
				American entrepreneur means a disadvantaged entrepreneur who is also a
				member of an Indian Tribe.
										(5)Indian
				tribeThe term Indian tribe has the meaning given
				that term in section 4(a) of the Indian Self-Determination and Education
				Assistance Act.
										(6)IntermediaryThe
				term intermediary means a private, nonprofit entity that seeks to
				serve microenterprise development organizations and programs, as authorized
				under subsection (d).
										(7)Low-income
				personThe term low-income person means having an
				income, adjusted for family size, of not more than—
											(A)for metropolitan
				areas, 80 percent of the area median income; and
											(B)for
				nonmetropolitan areas, the greater of—
												(i)80 percent of the
				area median income; or
												(ii)80 percent of
				the statewide nonmetropolitan area median income.
												(8)MicroentrepreneurThe
				term microentrepreneur means the owner or developer of a
				microenterprise.
										(9)MicroenterpriseThe
				term microenterprise means a sole proprietorship, partnership, or
				corporation that—
											(A)has fewer than 5
				employees; and
											(B)generally lacks
				access to conventional loans, equity, or other banking services.
											(10)Microenterprise
				development organization or programThe term
				microenterprise development organization or program means a
				nonprofit entity, or a program administered by such an entity, including
				community development corporations or other nonprofit development organizations
				and social service organizations, that provides services to disadvantaged
				entrepreneurs.
										(11)Training and
				technical assistanceThe term training and technical
				assistance means services and support provided to disadvantaged
				entrepreneurs, such as assistance for the purpose of enhancing business
				planning, marketing, management, financial management skills, and assistance
				for the purpose of accessing financial services.
										(12)Very
				low-income personThe term very low-income person
				means having an income, adjusted for family size, of not more than 150 percent
				of the poverty line (as defined in section 673(2) of the Community Services
				Block Grant Act (42 U.S.C. 9902(2)), including any revision required by that
				section).
										(b)Establishment
				of programThe Administrator shall establish a microenterprise
				technical assistance and capacity building grant program to provide assistance
				from the Administration in the form of grants to qualified organizations in
				accordance with this section.
									(c)Uses of
				assistanceA qualified organization shall use grants made under
				this section—
										(1)to provide
				training and technical assistance to disadvantaged entrepreneurs;
										(2)to provide
				training and capacity building services to microenterprise development
				organizations and programs and groups of such organizations to assist such
				organizations and programs in developing microenterprise training and
				services;
										(3)to aid in
				researching and developing the best practices in the field of microenterprise
				and technical assistance programs for disadvantaged entrepreneurs;
										(4)to provide
				training and technical assistance to disadvantaged Native American
				entrepreneurs and prospective entrepreneurs; and
										(5)for such other
				activities as the Administrator determines are consistent with the purposes of
				this section.
										(d)Qualified
				organizationsFor purposes of eligibility for assistance under
				this section, a qualified organization shall be—
										(1)a nonprofit
				microenterprise development organization or program (or a group or
				collaborative thereof) that has a demonstrated record of delivering
				microenterprise services to disadvantaged entrepreneurs;
										(2)an
				intermediary;
										(3)a microenterprise
				development organization or program that is accountable to a local community,
				working in conjunction with a State or local government or Indian tribe;
				or
										(4)an Indian tribe
				acting on its own, if the Indian tribe certifies that no private organization
				or program referred to in this subsection exists within its
				jurisdiction.
										(e)Allocation of
				assistance; subgrants
										(1)Allocation of
				assistance
											(A)In
				generalThe Administrator shall allocate assistance from the
				Administration under this section to ensure that—
												(i)activities
				described in subsection (c)(1) are funded using not less than 75 percent of
				amounts made available for such assistance; and
												(ii)activities
				described in subsection (c)(2) are funded using not less than 15 percent of
				amounts made available for such assistance.
												(B)Limit on
				individual assistanceNo single person may receive more than 10
				percent of the total funds appropriated under this section in a single fiscal
				year.
											(2)Targeted
				assistanceThe Administrator shall ensure that not less than 50
				percent of the grants made under this section are used to benefit very
				low-income persons, including those residing on Indian reservations.
										(3)Subgrants
				authorized
											(A)In
				generalA qualified organization receiving assistance under this
				section may provide grants using that assistance to qualified small and
				emerging microenterprise organizations and programs, subject to such rules and
				regulations as the Administrator determines to be appropriate.
											(B)Limit on
				administrative expensesNot more than 7.5 percent of assistance
				received by a qualified organization under this section may be used for
				administrative expenses in connection with the making of subgrants under
				subparagraph (A).
											(4)DiversityIn
				making grants under this section, the Administrator shall ensure that grant
				recipients include both large and small microenterprise organizations, serving
				urban, rural, and Indian tribal communities serving diverse populations.
										(5)Prohibition on
				preferential consideration of certain administration program
				participantsIn making grants under this section, the
				Administrator shall ensure that any application made by a qualified
				organization that is a participant in the program established under section
				7(m) does not receive preferential consideration over applications from other
				qualified organizations that are not participants in such program.
										(f)Matching
				requirements
										(1)In
				generalFinancial assistance under this section shall be matched
				with funds from sources other than the Federal Government on the basis of not
				less than 50 percent of each dollar provided by the Administration.
										(2)Sources of
				matching fundsFees, grants, gifts, funds from loan sources, and
				in-kind resources of a grant recipient from public or private sources may be
				used to comply with the matching requirement in paragraph (1).
										(3)Exception
											(A)In
				generalIn the case of an applicant for assistance under this
				section with severe constraints on available sources of matching funds, the
				Administrator may reduce or eliminate the matching requirements of paragraph
				(1).
											(B)LimitationNot
				more than 10 percent of the total funds made available from the Administration
				in any fiscal year to carry out this section may be excepted from the matching
				requirements of paragraph (1), as authorized by subparagraph (A) of this
				paragraph.
											(g)Applications
				for assistanceAn application for assistance under this section
				shall be submitted in such form and in accordance with such procedures as the
				Administrator shall establish.
									(h)Recordkeeping
				and reporting
										(1)In
				generalEach organization that receives assistance from the
				Administration under this section shall—
											(A)submit to the
				Administration not less than once in every 18-month period, financial
				statements audited by an independent certified public accountant;
											(B)submit an annual
				report to the Administration on its activities; and
											(C)keep such records
				as may be necessary to disclose the manner in which any assistance under this
				section is used.
											(2)AccessThe
				Administration shall have access upon request, for the purposes of determining
				compliance with this section, to any records of any organization that receives
				assistance from the Administration under this section.
										(3)Data
				collectionEach organization that receives assistance from the
				Administration under this section shall collect information relating to, as
				applicable—
											(A)the number of
				individuals counseled or trained;
											(B)the number of
				hours of counseling provided;
											(C)the number of
				startup small business concerns formed;
											(D)the number of
				small business concerns expanded;
											(E)the number of
				low-income individuals counseled or trained; and
											(F)the number of
				very low-income individuals counseled or
				trained.
											.
						(b)Conforming
			 repealSubtitle C of title I of the Riegle Community Development
			 and Regulatory Improvement Act of 1994 (15 U.S.C. 6901 note) is
			 repealed.
					(c)ReferencesAll
			 references in Federal law, other than subsection (d) of this section, to the
			 Program for Investment in Microentrepreneurs Act of 1999 or the
			 PRIME Act shall be deemed to be references to section 37 of the
			 Small Business Act, as added by this section.
					(d)Rule of
			 constructionNothing in this section or the amendments made by
			 this section shall affect any grant or assistance provided under the Program
			 for Investment in Microentrepreneurs Act of 1999, before the date of enactment
			 of this Act, and any such grant or assistance shall be subject to the Program
			 for Investment in Microentrepreneurs Act of 1999, as in effect on the day
			 before the date of enactment of this Act.
					125.Report to
			 congress on the microloan programSection 7(m)(10) of the Small Business Act
			 (15 U.S.C. 638(m)(10)) is amended to read as follows:
					
						(10)Report to
				congress on the microloan program
							(A)In
				generalNot later than 6 months after the date of enactment of
				the SBA Reauthorization and Improvement Act
				of 2008, the Comptroller General of the United States shall
				submit to the Committee on Small Business and Entrepreneurship of the Senate
				and the Committee on Small Business of the House of Representatives, a report
				which includes—
								(i)an analysis of
				the effectiveness of the Microloan Program and the microloan technical
				assistance program;
								(ii)a description of
				the loan portfolio of each intermediary, including the extent to which it
				provides microloans to small business concerns in rural areas;
								(iii)the numbers and
				amounts of microloans made by the intermediaries to small business concern
				borrowers;
								(iv)an accurate
				measure of the cost of the microloan and microloan technical assistance
				programs; and
								(v)any
				recommendations for legislative changes that would improve the program
				operations.
								(B)Considerations
				and consultationsIn developing the report required by
				subparagraph (A), the Comptroller General shall consult with the microloan
				intermediaries, the Committee on Small Business and Entrepreneurship of the
				Senate and the Committee on Small Business of the House of Representatives, and
				other appropriate industry members, and shall allow for industry
				comment.
							.
				BIntermediary
			 lending pilot program
				141.FindingsCongress finds the following:
					(1)Small and
			 emerging businesses, particularly startups and businesses that lack sufficient
			 or conventional collateral, continue to face barriers accessing midsized loans
			 in amounts between $35,000 and $200,000, with affordable terms and
			 conditions.
					(2)Consolidation in
			 the banking industry has resulted in a decrease in the number of small, locally
			 controlled banks with not more than $100,000,000 in assets and has changed the
			 method by which banks make small business credit decisions with—
						(A)credit scoring
			 techniques replacing relationship-based lending, which often works to the
			 disadvantage of small or start-up businesses that do not conform with a bank's
			 standardized credit formulas; and
						(B)less flexible
			 terms and conditions, which are often necessary for small and emerging
			 businesses.
						(3)In the
			 environment described in paragraphs (1) and (2), nonprofit intermediary
			 lenders, including community development corporations, provide financial
			 resources that supplement the small business lending and investments of a bank
			 by—
						(A)providing
			 riskier, up front, or subordinated capital;
						(B)offering flexible
			 terms and underwriting procedures; and
						(C)providing
			 technical assistance to businesses in order to reduce the transaction costs and
			 risk exposure of banks.
						(4)Several Federal
			 programs, including the Microloan Program under section 7(m) of the Small
			 Business Act (15 U.S.C. 636(m)) and the Intermediary Relending Program of the
			 Department of Agriculture, have demonstrated the effectiveness of working
			 through nonprofit intermediaries to address the needs of small business
			 concerns that are unable to access capital through conventional sources.
					(5)More than 1,000
			 nonprofit intermediary lenders in the United States are—
						(A)successfully
			 providing financial and technical assistance to small and emerging
			 businesses;
						(B)working with
			 banks and other lenders to leverage additional capital for their business
			 borrowers; and
						(C)creating
			 employment opportunities for low-income individuals through their lending and
			 business development activities.
						142.Small business
			 intermediary lending pilot program
					(a)In
			 generalSection 7 of the Small Business Act (15 U.S.C. 636) is
			 amended by inserting after subsection (k) the following:
						
							(l)Small business
				intermediary lending program
								(1)DefinitionsIn
				this subsection—
									(A)the term
				intermediary means a private, nonprofit entity that seeks to
				borrow, or has borrowed, funds from the Administration to provide midsize loans
				to small business concerns under this subsection, including—
										(i)a
				private, nonprofit community development corporation;
										(ii)a consortium of
				private, nonprofit organizations or nonprofit community development
				corporations;
										(iii)a
				quasi-governmental economic development entity (such as a planning and
				development district), other than a State, county, or municipal government;
				and
										(iv)an agency of or
				nonprofit entity established by a Native American Tribal Government; and
										(B)the term
				midsize loan means a fixed rate loan of not less than $35,000 and
				not more than $200,000, made by an intermediary to a startup, newly
				established, or growing small business concern.
									(2)EstablishmentThere
				is established a 3-year pilot program to be know as the Small Business
				Intermediary Lending Pilot Program (referred to in this subsection as
				the Program), under which the Administrator may provide direct
				loans to eligible intermediaries, for the purpose of making fixed interest rate
				midsize loans to startup, newly established, and growing small business
				concerns.
								(3)PurposesThe
				purposes of the Program are—
									(A)to assist small
				business concerns in those areas suffering from a lack of credit due to poor
				economic conditions;
									(B)to create
				employment opportunities for low-income individuals;
									(C)to establish a
				midsize loan program to be administered by the Administrator to provide loans
				to eligible intermediaries to enable such intermediaries to provide midsize
				loans, particularly loans in amounts averaging not more than $150,000, to
				startup, newly established, or growing small business concerns for working
				capital or the acquisition of materials, supplies, or equipment;
									(D)to test the
				effectiveness of nonprofit intermediaries—
										(i)as a delivery
				system for a midsize loan program; and
										(ii)in addressing
				the credit needs of small business concerns and leveraging other sources of
				credit; and
										(E)to determine the
				advisability and feasibility of implementing a midsize loan program
				nationwide.
									(4)Eligibility for
				participationAn intermediary shall be eligible to receive loans
				under the Program if the intermediary has not less than 1 year of experience
				making loans to startup, newly established, or growing small business
				concerns.
								(5)Loans to
				intermediaries
									(A)ApplicationEach
				intermediary desiring a loan under this subsection shall submit an application
				to the Administrator that describes—
										(i)the type of small
				business concerns to be assisted;
										(ii)the size and
				range of loans to be made;
										(iii)the geographic
				area to be served and its economic, poverty, and unemployment
				characteristics;
										(iv)the status of
				small business concerns in the area to be served and an analysis of the
				availability of credit; and
										(v)the
				qualifications of the applicant to carry out this subsection.
										(B)Loan
				limitsNotwithstanding subsection (a)(3), no loan may be made to
				an intermediary under this subsection if the total amount outstanding and
				committed to the intermediary from the business loan and investment fund
				established by this Act would, as a result of such loan, exceed $1,000,000
				during the participation of the intermediary in the Program.
									(C)Loan
				durationLoans made by the Administrator under this subsection
				shall be for a maximum term of 20 years.
									(D)Applicable
				interest ratesLoans made by the Administrator to an intermediary
				under the Program shall bear an annual interest rate equal to 1.00
				percent.
									(E)Fees;
				collateralThe Administrator may not charge any fees or require
				collateral with respect to any loan made to an intermediary under this
				subsection.
									(F)LeverageAny
				loan to a small business concern under this subsection shall not exceed 75
				percent of the total cost of the project funded by such loan, with the
				remaining funds being leveraged from other sources, including—
										(i)banks or credit
				unions;
										(ii)community
				development financial institutions; and
										(iii)other sources
				with funds available to the intermediary lender.
										(G)Delayed
				paymentsThe Administrator shall not require the repayment of
				principal or interest on a loan made to an intermediary under the Program
				during the first 2 years of the loan.
									(6)Program funding
				for midsize loans
									(A)Number of
				participantsUnder the Program, the Administrator may provide
				loans, on a competitive basis, to not more than 20 intermediaries.
									(B)Equitable
				distribution of intermediariesThe Administrator shall select and
				provide funding under the Program to such intermediaries as will ensure
				geographic diversity and representation of urban and rural communities.
									(7)Report to
				congress
									(A)Annual
				reportNot later than 12 months after the date of enactment of
				the SBA Reauthorization and Improvement Act
				of 2008, and annually thereafter, the Administrator shall submit
				a report containing an evaluation of the effectiveness of the Program
				to—
										(i)the Committee on
				Small Business and Entrepreneurship of the Senate; and
										(ii)the Committee on
				Small Business of the House of Representatives.
										(B)ContentsEach
				report submitted under subparagraph (A) shall include, for the 12-month period
				before the date of that report—
										(i)the numbers and
				locations of the intermediaries receiving funds to provide midsize
				loans;
										(ii)the amounts of
				each loan to an intermediary;
										(iii)the numbers and
				amounts of midsize loans made by intermediaries to small business
				concerns;
										(iv)the repayment
				history of each intermediary;
										(v)a
				description of the loan portfolio of each intermediary, including the extent to
				which it provides midsize loans to small business concerns in rural and
				economically depressed areas;
										(vi)an estimate of
				the number of low-income individuals who have been employed as a direct result
				of the Program; and
										(vii)any
				recommendations for legislative changes that would improve the operation of the
				Program.
										(8)TerminationThe
				authority to make loans under this subsection shall terminate 3 years after the
				date of enactment of the SBA Reauthorization
				and Improvement Act of
				2008.
								.
					(b)Rulemaking
			 authorityNot later than 180 days after the date of enactment of
			 this Act, the Administrator shall issue regulations to carry out section 7(l)
			 of the Small Business Act, as added by subsection (a).
					(c)Authorization
			 of appropriations
						(1)In
			 generalThere are authorized to be appropriated to the
			 Administrator such sums as may be necessary for each of fiscal years 2008
			 through 2010 to provide $20,000,000 in loans under section 7(l) of the Small
			 Business Act, as added by subsection (a).
						(2)AvailabilityAny
			 amounts appropriated pursuant to paragraph (1) shall remain available until
			 expended.
						C7(a)
			 loan program
				161.Preferred
			 lenders program
					(a)In
			 generalSection 7(a) of the Small Business Act (15 U.S.C. 636(a))
			 is amended—
						(1)by redesignating
			 paragraph (32) relating to increased veteran participation, as added by section
			 208 of the Military Reservist and Veteran Small Business Reauthorization and
			 Opportunity Act of 2008 (Public Law 110–186; 122 Stat. 631), as paragraph (33);
			 and
						(2)by adding at the
			 end the following:
							
								(34)Preferred
				lenders program
									(A)DefinitionsIn
				this paragraph—
										(i)the term
				national preferred lender means a preferred lender authorized to
				operate in any area served by an office of the Administration under
				subparagraph (G);
										(ii)the term
				preferred lender means a qualified lender participating in the
				program;
										(iii)the term
				program means the Preferred Lenders Program established under
				subparagraph (B); and
										(iv)the term
				qualified lender means a lender that demonstrates—
											(I)knowledge of and
				proficiency in the requirements of the program under this subsection;
											(II)the ability to
				process, close, service, and liquidate loans;
											(III)the ability to
				develop and analyze complete loan packages; and
											(IV)a satisfactory
				performance history of participation in the program under this
				subsection.
											(B)EstablishmentThere
				is established a Preferred Lenders Program under which the Administrator may
				authorize qualified lenders to make and service loans.
									(C)ApplicationA
				qualified lender desiring to participate in the program shall submit an
				application at such time, in such manner, and accompanied by such information
				as the Administrator shall establish.
									(D)Delegated
				authorityThe Administrator shall authorize a preferred lender to
				take actions relating to loan servicing on behalf of the Administrator,
				including—
										(i)determining
				eligibility and creditworthiness and loan monitoring, collection, and
				liquidation;
										(ii)authority to
				make and close loans with a guarantee from the Administrator without obtaining
				the prior specific approval of the Administrator; and
										(iii)authority to
				service and liquidate such loans without obtaining the prior specific approval
				of the Administrator for routine servicing and liquidation activities.
										(E)Area of
				operationsThe Administrator shall designate the area for which a
				preferred lender may exercise the authority under subparagraph (D).
									(F)ConflictA
				preferred lender shall not take any action creating an actual or apparent
				conflict of interest.
									(G)National
				operation
										(i)In
				generalA preferred lender may request designation as a national
				preferred lender by the Administrator, and, upon such designation, shall have
				the authority to operate in any area served by an office of the
				Administration.
										(ii)EligibilityThe
				Administration shall designate a preferred lender as a national preferred
				lender if the Administrator determines that preferred lender has—
											(I)satisfactorily
				operated as a preferred lender in areas encompassing all or part of the
				territory in not fewer than 5 district offices of the Administration for a
				minimum of 3 years in each territory;
											(II)centralized loan
				approval, servicing, and liquidation functions and processes that are
				satisfactory to the Administration;
											(III)uniform written
				policies and procedures;
											(IV)a currency rate
				that is not less than the Administration's national average currency rate for
				all loans under this subsection;
											(V)a currency rate
				for loans made under this subsection that is not less than the Administration's
				national average currency rate for loans made under this subsection;
											(VI)a default rate
				that is not more than the Administration's national average default rate for
				loans made under this subsection; and
											(VII)received, in
				the most recent audit and review as a preferred lender conducted by the
				Administrator, a rating that is acceptable or acceptable with corrective
				actions required.
											(H)Corrective
				actionIf a national preferred lender fails to continue to meet
				the eligibility criteria under subparagraph (G)(ii), the Administrator shall
				notify that national preferred lender of the deficiency and allow a reasonable
				period of time for that national preferred lender to meet such criteria.
									(I)Suspension or
				revocation
										(i)In
				generalThe designation of a lender as a national preferred
				lender shall be suspended or revoked at any time that the Administration
				determines that the lender—
											(I)is not adhering
				to the rules or regulations established by the Administrator for the program;
				or
											(II)has failed to
				continue to meet the eligibility criteria specified in paragraph (G) or take
				corrective action under subparagraph (H).
											(ii)EffectA
				suspension or revocation under clause (i) shall not affect any outstanding
				guarantee of a national preferred
				lender.
										.
						(b)Clerical
			 amendmentSection 7(a)(2)(C) of the Small Business Act (15 U.S.C.
			 636(a)(2)(C)) is amended to read as follows:
						
							(C)Interest rate
				under preferred lenders programThe maximum interest rate for a
				loan guaranteed under the Preferred Lenders Program under paragraph (34) shall
				not exceed the maximum interest rate as determined by the Administration,
				applicable to other loans guaranteed under this
				subsection.
							.
					(c)Conforming
			 amendmentSection 7(a)(19) of the Small Business Act (15 U.S.C.
			 636(a)(19)) is amended by striking the proviso in section
			 5(b)(7) and inserting paragraph (34).
					162.Maximum loan
			 amountSection 7(a)(3)(A) of
			 the Small Business Act (15 U.S.C. 636(a)(3)(A)) is amended by striking
			 $1,500,000 (or if the gross loan amount would exceed $2,000,000
			 and inserting $2,250,000 (or if the gross loan amount would exceed
			 $3,000,000.
				163.Maximum 504
			 and 7(a) loan eligibility
					(a)Combination
			 financing
						(1)In
			 generalSection 502(2) of the Small Business Investment Act of
			 1958 (15 U.S.C. 696(2)) is amended by adding at the end the following:
							
								(C)Combination
				financing under Small Business ActNotwithstanding any other
				provision of law, financing under this title may be provided to a borrower in
				the maximum amount provided in this subsection, and a loan guarantee under
				section 7(a) of the Small Business Act may be provided to the same borrower in
				the maximum amount provided in section 7(a)(3)(A) of such Act, to the extent
				that the borrower otherwise qualifies for such
				assistance.
								.
						(2)Conforming
			 amendmentSection 7(a)(1) of the Small Business Act (15 U.S.C.
			 636(a)(1)) is amended by adding at the end the following:
							
								(C)Combination
				financing under Small Business Investment Act of 1958Financing
				under this subsection may be provided to a borrower in the maximum amount as
				provided in subsection (b)(2) of section 502 of the Small Business Investment
				Act of 1958 (15 U.S.C.
				696).
								.
						(b)ReportingNot
			 later than 90 days after the date of enactment of this Act, and annually
			 thereafter, the Administrator shall submit a report to the Committee on Small
			 Business and Entrepreneurship of the Senate and the Committee on Small Business
			 of the House of Representatives that—
						(1)includes the
			 number of small business concerns that have financings under both section 7(a)
			 of the Small Business Act (15 U.S.C. 636(a)) and title V of the Small Business
			 Investment Act of 1958 (15 U.S.C. 695 et seq.) during the year before the year
			 of that report; and
						(2)describes the
			 total amount and general performance of the financings described in paragraph
			 (1).
						164.Loan
			 poolingSection 5(g)(1) of the
			 Small Business Act (15 U.S.C. 634(g)(1)) is amended—
					(1)by inserting
			 (A) before The Administration;
					(2)by striking the
			 colon and all that follows and inserting a period; and
					(3)by adding at the
			 end the following:
						
							(B)A trust certificate issued under
				subparagraph (A) shall be based on, and backed by, a trust or pool approved by
				the Administrator and composed solely of the guaranteed portion of such
				loans.
							(C)The interest rate on a trust
				certificate issued under subparagraph (A) shall be either—
								(i)the lowest interest rate on any
				individual loan in the pool; or
								(ii)the weighted average interest rate of
				all loans in the pool, subject to such limited variations in loan
				characteristics as the Administrator determines appropriate to enhance
				marketability of the pool
				certificates.
								.
					165.Alternative
			 size standardSection 3(a) of
			 the Small Business Act (15 U.S.C. 632(a)) is amended by adding at the end the
			 following:
					
						(5)Optional size standard
							(A)In generalThe
				Administrator shall establish an optional size standard for business loan
				applicants under section 7(a) and development company loan applicants under
				title V of the Small Business Investment Act of 1958, which uses maximum
				tangible net worth and average net income as an alternative to the use of
				industry standards.
							(B)Interim ruleUntil the
				date on which the optional size standards established under subparagraph (A)
				are in effect, the alternative size standard in section 121.301(b) of title 13,
				Code of Federal Regulations, or any successor thereto, may be used by business
				loan applicants under section 7(a) and development company loan applicants
				under title V of the Small Business Investment Act of
				1958.
							.
				166.Alternative
			 variable interest rate
					(a)In
			 generalSection 7(a)(4)(A) of the Small Business Act (15 U.S.C.
			 636(a)(4)(A)) is amended by striking prescribed by the
			 Administration, and inserting: prescribed by the Administration,
			 including, on variable rate loans, a nationally recognized prime rate of
			 interest and at least 1 other index as an alternative thereto at the option of
			 the participating lender,.
					(b)ApplicabilityNot
			 later than 180 days after the date of enactment of this Act, the Administrator
			 of the Small Business Administration shall select not less than 1 alternative
			 index under section 7(a)(4)(A) of the Small Business Act, as amended by
			 subsection (a), and make such index available for use by participating
			 lenders.
					167.Minority small
			 business development
					(a)In
			 generalThe Small Business Act (15 U.S.C. 631 et seq.) is amended
			 by inserting after section 37, as added by this Act, the following:
						
							38.Minority small
				business development
								(a)Office of
				minority small business developmentThere is established in the
				Administration an Office of Minority Small Business Development, which shall be
				administered by the Associate Administrator for Minority Small Business
				Development (in this section referred to as the Associate
				Administrator) appointed under section 4(b)(1).
								(b)Associate
				administrator for minority small business developmentThe
				Associate Administrator—
									(1)shall be
				either—
										(A)an appointee in
				the Senior Executive Service who is a career appointee; or
										(B)an employee in
				the competitive service;
										(2)shall be
				responsible for the formulation, execution, and promotion of policies and
				programs of the Administration that provide assistance to small business
				concerns owned and controlled by minorities;
									(3)shall act as an
				ombudsman for full consideration of minorities in all programs of the
				Administration (including those under sections 7(j) and 8(a));
									(4)shall work with
				the Associate Deputy Administrator for Capital Access to increase the
				proportion of loans and loan dollars, and investments and investment dollars,
				going to minorities through the finance programs under this Act and the Small
				Business Investment Act of 1958 (including subsections (a), (b), and (m) of
				section 7 of this Act and the programs under part A and B of title III and
				title V of the Small Business Investment Act of 1958);
									(5)shall work with
				the Associate Deputy Administrator for Entrepreneurial Development to increase
				the proportion of counseling and training that goes to minorities through the
				entrepreneurial development programs of the Administration;
									(6)shall work with
				the Associate Deputy Administrator for Government Contracting and Minority
				Enterprise Development to increase the proportion of contracts, including
				through the Small Business Innovation Research Program and the Small Business
				Technology Transfer Program, to minorities;
									(7)shall work with
				the partners of the Administration, trade associations, and business groups to
				identify and carry out policies and procedures to more effectively market the
				resources of the Administration to minorities;
									(8)shall work with
				the Office of Field Operations to ensure that district offices and regional
				offices have adequate staff, funding, and other resources to market the
				programs of the Administration to meet the objectives described in paragraphs
				(4) through (7); and
									(9)shall report to
				and be responsible directly to the Administrator.
									(c)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section—
									(1)$5,000,000 for
				fiscal year 2008;
									(2)$5,000,000 for
				fiscal year 2009; and
									(3)$5,000,000 for
				fiscal year
				2010.
									.
					(b)Conforming
			 amendmentsSection 4(b)(1) of the Small Business Act (15 U.S.C.
			 633(b)(1)) is amended in sixth sentence, by striking Minority Small
			 Business and Capital Ownership Development and all that follows through
			 the end of the sentence and inserting Minority Small Business
			 Development..
					168.Lowering of
			 feesSection 7(a)(23) of the
			 Small Business Act (15 U.S.C. 636(a)(23)) is amended by striking subparagraph
			 (C) and inserting the following:
					
						(C)Lowering of
				fees
							(i)In
				generalSubject to clause (ii), for loan guarantees made or
				approved in each full fiscal year after the date of enactment of the
				SBA Reauthorization and Improvement Act of
				2008, if the fees paid by all small business borrowers and by
				lenders for guarantees under this subsection, or the sum of such fees plus any
				funds made available for the purpose of reducing fees for loans under this
				subsection, as applicable, is more than the amount necessary to equal the cost
				to the Administration of making such guarantees, the Administrator shall reduce
				fees paid by small business borrowers and lenders under clauses (i) through
				(iv) of paragraph (18)(A) and subparagraph (A) of this paragraph.
							(ii)Maximum
				reductionA reduction in fees under clause (i) in any fiscal year
				may not exceed the average amount by which fees paid by all small business
				borrowers and by lenders for guarantees under this subsection exceeded the
				amount necessary to equal the cost to the Administration of making such
				guarantees during the 3 most recent fiscal years for which such information is
				available before that fiscal year.
							(iii)Maximum
				feesThe fees paid by small business borrowers and lenders for
				guarantees under this subsection may not be increased above the maximum level
				authorized under the amendments made by division K of the Consolidated
				Appropriations Act, 2005 (Public Law 108–447; 118 Stat.
				3441).
							.
				169.International
			 trade loans
					(a)In
			 generalSection 7(a)(3)(B) of the Small Business Act (15 U.S.C.
			 636(a)(3)(B)) is amended by striking $1,750,000, of which not more than
			 $1,250,000 and inserting $2,750,000 (or if the gross loan amount
			 would exceed $3,670,000), of which not more than $2,000,000.
					(b)Working
			 capitalSection 7(a)(16)(A) of the Small Business Act (15 U.S.C.
			 636(a)(16)(A)) is amended—
						(1)in the matter
			 preceding clause (i), by striking in— and inserting
			 —;
						(2)in clause
			 (i)—
							(A)by inserting
			 in after (i); and
							(B)by striking
			 or at the end;
							(3)in clause
			 (ii)—
							(A)by inserting
			 in after (ii); and
							(B)by striking the
			 period and inserting ; or; and
							(4)by adding at the
			 end the following:
							
								(iii)by providing
				working
				capital.
								.
						(c)CollateralSection
			 7(a)(16)(B) of the Small Business Act (15 U.S.C. 636(a)(16)(B)) is
			 amended—
						(1)by striking
			 Each loan and inserting the following:
							
								(i)In
				generalExcept as provided in clause (ii), each
				loan
								;
				and
						(2)by adding at the
			 end the following:
							
								(ii)ExceptionA
				loan under this paragraph may be secured by a second lien position on the
				property or equipment financed by the loan or on other assets of the small
				business concern, if the Administrator determines such lien provides adequate
				assurance of the payment of such
				loan.
								.
						(d)RefinancingSection
			 7(a)(16)(A)(ii) of the Small Business Act (15 U.S.C. 636(a)(16)(A)(ii)), as
			 amended by this section, is amended by inserting , including any debt
			 that qualifies for refinancing under any other provision of this
			 subsection before the semicolon.
					170.Rural lending
			 outreach programSection 7(a)
			 of the Small Business Act (15 U.S.C. 636(a)), as amended by this Act, is
			 amended—
					(1)by striking
			 paragraph (25)(C); and
					(2)by adding at the
			 end the following:
						
							(35)Rural lending
				outreach program
								(A)In
				generalThe Administrator shall carry out a rural lending
				outreach program to provide not more than an 85 percent guaranty for loans of
				not more than $250,000. The program shall be carried out only through lenders
				located in rural areas (as the term rural is defined in section
				501(f) of the Small Business Investment Act of 1958 (15 U.S.C. 695(f))).
								(B)Loan
				termsFor a loan made through the program under this
				paragraph—
									(i)the Administrator
				shall approve or disapprove the loan within 36 hours of the time the
				Administrator receives the application;
									(ii)the program
				shall use abbreviated application and documentation requirements; and
									(iii)minimum credit
				standards, as the Administrator considers necessary to limit the rate of
				default on loans made under the program, shall
				apply.
									.
					DCertified
			 development companies; 504 loan program
				181.Development
			 company loan programs
					(a)Title of
			 programTitle V of the Small Business Investment Act of 1958 (15
			 U.S.C. 695 et seq.) is amended by adding at the end the following:
						
							511.Program
				title
								(a)In
				generalExcept as provided in subsection (b), the programs
				authorized by this title shall be known collectively as the Local
				Development Business Loan Program. The Administrator may refer to such
				program as the 504 Loan Program, until such usage is no longer
				necessary.
								(b)Existing
				nameParticipants in the Local Development Business Loan Program
				may continue to refer to such program as the 504 Loan
				Program.
								.
					(b)Existing
			 materialsThe Administrator may use informational materials
			 created, or that were in the process of being created, before the date of
			 enactment of this Act that do not refer to a program under title V of the Small
			 Business Investment Act of 1958 (15 U.S.C. 695 et seq.) as the Local
			 Development Business Loan Program.
					(c)New
			 materialsAny informational materials created by the
			 Administrator on or after the date of enactment of this Act shall refer to any
			 program under title V of the Small Business Investment Act of 1958 (15 U.S.C.
			 695 et seq.) as the Local Development Business Loan Program,
			 except that informational materials may refer to such program as the 504
			 Loan Program, until such usage is no longer necessary.
					182.Loan
			 liquidationsSection 510 of
			 the Small Business Investment Act of 1958 (15 U.S.C. 697g) is amended—
					(1)by redesignating
			 subsection (e) as subsection (g); and
					(2)by inserting
			 after subsection (d) the following:
						
							(e)Participation
								(1)In
				generalAny qualified State or local development company which
				elects not to apply for authority to foreclose and liquidate defaulted loans
				under this section, or which the Administrator determines to be ineligible for
				such authority, shall contract with a qualified third-party to perform
				foreclosure and liquidation of defaulted loans in its portfolio. The contract
				shall be contingent upon approval by the Administrator with respect to the
				qualifications of the contractor and the terms and conditions of liquidation
				activities.
								(2)CommencementThis
				subsection does not require any development company to liquidate defaulted
				loans until the Administrator has adopted and implemented a program to
				compensate and reimburse development companies, as provided under subsection
				(f).
								(f)Compensation
				and reimbursement
								(1)Reimbursement
				of expensesThe Administrator shall reimburse each qualified
				State or local development company for all expenses paid by such company as
				part of the foreclosure and liquidation activities, if the expenses—
									(A)were—
										(i)approved in
				advance by the Administrator, either specifically or generally; or
										(ii)incurred by the
				development company on an emergency basis without prior approval from the
				Administrator, if the Administrator determines that the expenses were
				reasonable and appropriate; and
										(B)are submitted by
				the development company to the Administrator not later than 3 years after the
				date of the purchase of the debenture by the Administrator.
									(2)Compensation
				for results
									(A)DevelopmentThe
				Administrator shall develop a schedule to compensate and provide an incentive
				to qualified State or local development companies that foreclose and liquidate
				defaulted loans.
									(B)CriteriaThe
				schedule required under this paragraph shall—
										(i)be based on a
				percentage of the net amount recovered, but shall not exceed a maximum amount;
				and
										(ii)not apply to any
				foreclosure which is conducted under a contract between a development company
				and a qualified third party to perform the foreclosure and
				liquidation.
										.
					183.Additional
			 equity injectionsSection
			 502(3)(B)(ii) of the Small Business Investment Act of 1958 (15 U.S.C.
			 696(3)(B)(ii)) is amended to read as follows:
					
						(ii)Funding from
				institutionsIf a small business concern—
							(I)provides the
				minimum contribution required under subparagraph (C), not less than 50 percent
				of the total cost of any project financed under clause (i), (ii), or (iii) of
				subparagraph (C) shall come from the institutions described in subclauses (I),
				(II), and (III) of clause (i); and
							(II)provides more
				than the minimum contribution required under subparagraph (C), any excess
				contribution may be used to reduce the amount required from the institutions
				described in subclauses (I), (II), and (III) of clause (i), except that the
				amount from such institutions may not be reduced to an amount that is less than
				the amount of the loan made by the
				Administrator.
							.
				184.Uniform
			 leasing policy
					(a)In
			 generalSection 502 of the Small Business Investment Act of 1958
			 (15 U.S.C. 696) is amended—
						(1)by striking
			 paragraphs (4) and (5) and inserting the following:
							
								(4)Limitation on
				leasingIf the use of a loan under this section includes the
				acquisition of a facility or the construction of a new facility, the small
				business concern assisted—
									(A)shall permanently
				occupy and use not less than a total of 50 percent of the space in the
				facility; and
									(B)may, on a
				temporary or permanent basis, lease to others not more than 50 percent of the
				space in the facility.
									;
				and
						(2)by redesignating
			 paragraph (6) as paragraph (5).
						(b)Policy for
			 7(a) loansSection 7(a)(28) of
			 the Small Business Act (15 U.S.C. 636(a)(28)) is amended to read as
			 follows:
						
							(28)Limitation on
				leasingIf the use of a loan under this subsection includes the
				acquisition of a facility or the construction of a new facility, the small
				business concern assisted—
								(A)shall permanently
				occupy and use not less than a total of 50 percent of the space in the
				facility; and
								(B)may, on a
				temporary or permanent basis, lease to others not more than 50 percent of the
				space in the
				facility.
								.
					185.Businesses in
			 low-income communities
					(a)GoalsSection
			 501(d)(3)(A) of the Small Business Investment Act of 1958 (15 U.S.C.
			 695(d)(3)(A)) is amended by inserting after business district
			 revitalization, the following: or expansion of businesses in
			 low-income communities which would be eligible for a new markets tax credit
			 under section 45D(a) of the Internal Revenue Code of 1986, or implementing
			 regulations issued under that section,.
					(b)Additional
			 incentivesSection 502 of the Small Business Investment Act of
			 1958 (15 U.S.C. 696), as amended by this Act, is amended by adding at the end
			 the following:
						
							(6)Low-income
				communities
								(A)Loan
				amountNotwithstanding paragraph (2)(A)(ii), a loan under this
				section for use in a low-income community (as that term is used in section
				501(d)(3)(A)) may be for not more than $4,000,000.
								(B)Size
				standardsFor purposes of determining eligibility for a loan
				under this section for use in a low-income community (as that term is used in
				section 501(d)(3)(A)), the size standards established under section 3 of the
				Small Business Act (15 U.S.C. 632) shall be increased by 25 percent.
								(C)Personal
				liquidity
									(i)In
				generalFor any loan under this section for use in a low-income
				community (as that term is used in section 501(d)(3)(A)), the amount of
				personal resources of an owner that are excluded from the amount required to be
				provided to reduce the portion of the project funded by the Administration
				shall be not less than 25 percent more than that required for other loans under
				this section.
									(ii)DefinitionIn
				this subparagraph, the term owner means any person that owns not
				less than 20 percent of the equity of the small business concern applying for
				the applicable
				loan.
									.
					186.Combinations
			 of certain goalsSection
			 501(e) of the Small Business Investment Act of 1958 (15 U.S.C. 695(e)) is
			 amended by adding at the end the following:
					
						(7)A small business concern that is
				unconditionally owned by more than 1 individual, or a corporation, the stock of
				which is owned by more than 1 individual, shall be deemed to have achieved a
				public policy goal required under subsection (d)(3) if a combined ownership
				share of not less than 51 percent is held by individuals who are in 1 of, or a
				combination of, the groups described in subparagraph (C) or (E) of subsection
				(d)(3).
						.
				187.Refinancing
			 under the local development business loan programSection 502 of the Small Business Investment
			 Act of 1958 (15 U.S.C. 696), as amended by this Act, is amended by adding at
			 the end the following:
					
						(7)Permissible
				debt refinancing
							(A)In
				generalAny financing approved under this title may include a
				limited amount of debt refinancing.
							(B)ExpansionsIf
				the project involves expansion of a small business concern which has existing
				indebtedness collateralized by fixed assets, any amount of existing
				indebtedness that does not exceed 1/2 of the project cost
				of the expansion may be refinanced and added to the expansion cost, if—
								(i)the proceeds of
				the indebtedness were used to acquire land, including a building situated
				thereon, to construct a building thereon, or to purchase equipment;
								(ii)the borrower has
				been current on all payments due on the existing debt for not less than 1 year
				preceding the date of refinancing; and
								(iii)the financing
				under section 504 will provide better terms or rate of interest than exists on
				the debt at the time of
				refinancing.
								.
				188.Technical
			 correctionSection 501(e)(2)
			 of the Small Business Investment Act of 1958 (15 U.S.C. 695(e)(2)) is amended
			 by striking outstanding.
				189.Definitions
			 for the Small Business Investment Act of 1958Section 103 of the Small Business Investment
			 Act of 1958 (15 U.S.C. 662) is amended—
					(1)by striking
			 paragraph (6) and inserting the following:
						
							(6)the term
				development company means an entity incorporated under State law
				with the authority to promote and assist the growth and development of small
				business concerns in the areas in which it is authorized to operate by the
				Administrator;
							;
					(2)in paragraph
			 (18), by striking and at the end;
					(3)in paragraph
			 (19), by striking the period at the end and inserting ; and;
			 and
					(4)by adding at the
			 end the following:
						
							(20)the term
				certified development company means a development company that the
				Administrator has certified meets the criteria of section
				506.
							.
					190.Repeal of
			 sunset on reserve requirements for premier certified lendersSection 508(c)(6)(B) of the Small Business
			 Investment Act of 1958 (15 U.S.C. 697e(c)(6)(B)) is amended—
					(1)in the
			 subparagraph heading, by striking Temporary reduction and inserting
			 Reduction;
			 and
					(2)by striking
			 Notwithstanding subparagraph (A), during the 2-year period beginning on
			 the date that is 90 days after the date of enactment of this subparagraph,
			 the and inserting The.
					191.Certified
			 development companiesSection
			 506 of the Small Business Investment Act of 1958 (15 U.S.C. 697c) is
			 amended—
					(1)in the section
			 heading, by striking restrictions on
			 development company assistance and inserting
			 certified development
			 companies; and
					(2)by inserting
			 before Notwithstanding any other provision of law the
			 following:
						
							(a)Authority to
				issue debenturesA development company may issue debentures under
				this title if the Administrator certifies that the company meets the following
				criteria:
								(1)Size
									(A)In
				generalExcept as provided in subparagraph (B), the development
				company shall be a small business concern with fewer than 500 employees, and
				shall not be under the control of any entity that does not meet the size
				standards established by the Administrator for a small business concern.
									(B)ExceptionAny
				development company that was certified by the Administrator before December 31,
				2005, may continue to issue debentures under this title.
									(2)Primary
				purposeThe primary purpose of the development company shall be
				to benefit the community by fostering economic development to create and
				preserve jobs and stimulate private investment.
								(3)Primary
				functionA primary function of the development company shall be
				to accomplish its purpose by providing long-term financing to small business
				concerns under the Local Development Business Loan Program. The development
				company shall also provide or support other community and local economic
				development activities to assist the community.
								(4)Nonprofit
				status
									(A)In
				generalExcept as provided in subparagraph (B), the development
				company shall be a nonprofit corporation.
									(B)ExceptionA
				development company certified by the Administrator before January 1, 1987, may
				continue to issue debentures under this title and retain its status as a
				for-profit enterprise.
									(5)Good
				standingThe development company—
									(A)shall be in good
				standing in the State in which such company is incorporated and in any other
				State in which it conducts business; and
									(B)shall be in
				compliance with all laws, including taxation requirements, in the State in
				which such company is incorporated and in any other State in which it conducts
				business.
									(6)Membership of
				development companyThere shall be—
									(A)not fewer than 25
				members of the development company (or owners or stockholders, if the
				corporation is a for-profit entity), none of whom may own or control more than
				10 percent of the voting membership of the company; and
									(B)at least 1 member
				of the development company (none of whom is in a position to control the
				development company) from each of the following:
										(i)Government
				organizations that are responsible for economic development.
										(ii)Financial
				institutions that provide commercial long-term fixed asset financing.
										(iii)Community
				organizations that are dedicated to economic development.
										(iv)Businesses.
										(7)Board of
				directors
									(A)In
				generalThe development company shall have a board of
				directors.
									(B)Members of
				boardEach member of the board of directors shall be—
										(i)a
				member of the development company; and
										(ii)elected by a
				majority of the members of the development company.
										(C)Representation
				of organizations and institutions
										(i)In
				generalThere shall be at least 1 member of the board of
				directors from not fewer than 3 of the 4 organizations and institutions
				described in paragraph (6)(B), none of whom is in a position to control the
				development company.
										(ii)Maximum
				percentageNot more than 50 percent of the members of the board
				of directors shall be from any 1 of the organizations and institutions
				described in paragraph (6)(B).
										(D)MeetingsThe
				board of directors of the development company shall meet on a regular basis to
				make policy decisions for such company.
									(8)Professional
				management and staff
									(A)In
				generalThe development company shall have full-time professional
				management, including a chief executive officer to manage daily operations and
				a full-time professional staff qualified to market the Local Development
				Business Loan Program and handle all aspects of loan approval and servicing,
				including liquidation, if appropriate.
									(B)Independent
				management and operationExcept as provided in paragraph (9), the
				development company shall be independently managed and operated to pursue the
				economic development purpose of the company and shall employ directly the chief
				executive officer.
									(9)Management and
				operation exceptions
									(A)AffiliationA
				development company may be an affiliate of another local nonprofit service
				corporation (other than a development company), a purpose of which is to
				support economic development in the area in which the development company
				operates.
									(B)StaffingA
				development company may satisfy the requirement for full-time professional
				staff under paragraph (8)(A) by contracting for the required staffing
				with—
										(i)a
				local nonprofit service corporation;
										(ii)a nonprofit
				affiliate of a local nonprofit service corporation;
										(iii)an entity
				wholly or partially operated by a governmental agency; or
										(iv)another entity
				approved by the Administrator.
										(C)DirectorsA
				development company and a local nonprofit service corporation with which it is
				affiliated may have in common some, but not all, members of their respective
				board of directors.
									(D)Rural
				areasA development company in a rural area may satisfy the
				requirements of a full-time professional staff and professional management
				ability under paragraph (8)(A) by contracting for such services with another
				certified development company that—
										(i)has such staff
				and management ability; and
										(ii)is located in
				the same State as the development company or in a State that is contiguous to
				the State in which the development company is located.
										(E)Previously
				certifiedA development company that, on or before December 31,
				2005, was certified by the Administrator and had contracted with a for-profit
				company to provide staffing and management services, may continue to do
				so.
									(b)Use of excess
				funds
								(1)In
				generalAny funds generated by a certified development company
				from making loans under section 503 or 504 that remain unexpended after payment
				of staff, operating, and overhead expenses shall be used by the certified
				development company for—
									(A)operating
				reserves;
									(B)expanding the
				area in which the certified development company operates through the methods
				authorized by this Act; or
									(C)investment in
				other community and local economic development activity or community
				development primarily in the State from which such funds were generated.
									(2)ReportingNot
				later than July 1, 2009, and every year thereafter, the Administrator shall
				compile and submit to Congress a report regarding the economic and community
				development activities of each certified development company during the fiscal
				year before the year of that report, other than loans made under this
				title.
								(c)Ethical
				requirements
								(1)In
				generalA certified development company and the officers,
				employees, and other staff of the company shall at all times act ethically and
				avoid activities which constitute a conflict of interest or appear to
				constitute a conflict of interest.
								(2)Prohibited
				conflict in project loans
									(A)In
				generalNo certified development company may—
										(i)recommend or
				approve a guarantee of a debenture by the Administrator under the Local
				Business Development Loan Program that is collateralized by a second lien
				position on the property being constructed or acquired; and
										(ii)provide, or be
				affiliated with a corporation or other entity which provides, financing
				collateralized by a first lien on the same property.
										(B)ExceptionDuring
				the 2-year period beginning on the date of enactment of the
				SBA Reauthorization and Improvement Act of
				2008, a certified development company that was participating as a
				first mortgage lender for the Local Business Development Loan Program in either
				of fiscal years 2004 or 2005 may continue to do so.
									(3)Other economic
				development activitiesIt shall not be a conflict of interest for
				a certified development company to operate multiple programs to assist small
				business concerns as part of carrying out its economic development
				purpose.
								(d)Multistate
				operations
								(1)AuthorizationNotwithstanding
				any other provision of law, the Administrator shall permit a certified
				development company to make loans in any State that is contiguous to the State
				of incorporation of that certified development company, only if such
				company—
									(A)is—
										(i)an accredited
				lender under section 507; or
										(ii)a premier
				certified lender under section 508;
										(B)has a membership
				that contains, from each of the States in which it operates, not fewer than 25
				members who reside in that State;
									(C)has a board of
				directors that contains not fewer than 2 members from each State in which the
				company makes loans;
									(D)maintains not
				fewer than 1 loan committee, which shall have not fewer than 1 member from each
				State in which the company makes loans; and
									(E)submits to the
				Administrator, in writing—
										(i)a
				notice of the intention of the company to make loans in multiple States;
										(ii)the names of the
				States in which the company intends to make loans; and
										(iii)a detailed
				statement of how the company will comply with this paragraph, including a list
				of the members described in subparagraph (B).
										(2)ReviewThe
				Administrator shall verify whether a certified development company satisfies
				the requirements of paragraph (1) on an expedited basis and, not later than 30
				days after the date on which the Administrator receives the statement described
				in paragraph (1)(E)(iii), the Administrator shall determine whether such
				company satisfies such criteria and provide notice to such company.
								(3)Loan committee
				participationFor any loan made by a company described in
				paragraph (1), not fewer than 1 member of the loan committee from the State in
				which the loan is to be made shall participate in the review of such
				loan.
								(4)Aggregate
				accountingA company described in paragraph (1) may maintain an
				aggregate accounting of all revenue and expenses of the company for purposes of
				this title.
								(5)Service to
				certified development companies
									(A)In
				generalExcept as provided in subparagraph (B), an associate of a
				certified development company may not be an officer, director, or manager of
				more than 1 certified development company.
									(B)Exception
										(i)In
				generalNotwithstanding any other provision of law, a person who
				is serving on the board of directors of a certified development company may
				serve on the board of directors, but not as an officer, of not more than 1
				additional certified development company, if—
											(I)such companies
				are not located in the same State;
											(II)each board of
				directors determines that the service by such person on such board does not
				constitute a conflict of interest; and
											(III)there is not a
				contractual relationship between—
												(aa)the person and
				such additional certified development company, except for the contract of such
				person to serve as a member of the board of directors of such company, if any;
				or
												(bb)the certified
				development companies of which such person is a member of the board of
				directors.
												(ii)Maximum number
				of membersA certified development company may not have more than
				1 member of the board of directors of such company in common with any other
				board of directors of a certified development company.
										(C)DefinitionAs
				used in this paragraph, the term associate of a certified development
				company has the meaning given the term Associate of a CDC
				in section 120.10 of title 13, Code of Federal Regulations (or any
				corresponding similar regulation or ruling).
									(6)Local job
				creation requirements
									(A)In
				generalSubject to subparagraph (B), any certified development
				company making loans in multiple States shall satisfy any applicable job
				creation or retention requirements separately for each such State. Such a
				company shall not count jobs created or retained in 1 State towards any
				applicable job creation or retention requirement in another State.
									(B)ApplicabilityThis
				paragraph shall apply to a certified development company relating to a State
				beginning 2 years after the date that certified development company began
				making loans in that State.
									(7)Contiguous
				statesFor purposes of this subsection, the States of Alaska and
				Hawaii shall be deemed to be contiguous to any State abutting the Pacific
				Ocean.
								(8)Local economic
				area requirement and exemption
									(A)DefinitionIn
				this paragraph, the term local economic area means an area, as
				determined by the Administrator, that—
										(i)is in a State
				other than the State in which a development company is incorporated;
										(ii)shares a border
				with the area of operations of the development company; and
										(iii)is a part of a
				local trade area (including a city that is bisected by a State line and a
				metropolitan statistical area that is bisected by a State line) that is
				contiguous to the area of operations of the development company.
										(B)ExemptionAn
				applicant operating in a local economic area shall not be considered to be
				operating in a multistate area, and shall not be required to comply with the
				requirements for multistate operation.
									(e)Restrictions on
				development company
				assistance
							.
					192.Conforming
			 amendmentsSection 503 of the
			 Small Business Investment Act of 1958 (15 U.S.C. 697) is amended—
					(1)in subsection
			 (a)(1), by striking qualified State or local development company
			 and inserting certified development company; and
					(2)by striking
			 subsection (e) and inserting the following:
						
							(e)Section
				7(a) loansNotwithstanding any
				other provision of law, a certified development company is authorized to
				prepare applications for deferred participation loans under section 7(a) of the
				Small Business Act, to service such loans, and to charge a reasonable fee for
				servicing such
				loans.
							.
					193.Closing
			 costsSection 503(b) of the
			 Small Business Investment Act of 1958 (15 U.S.C. 697(b)) is amended by striking
			 paragraph (4) and inserting the following:
					
						(4)the aggregate
				amount of such debenture does not exceed the amount of the loans to be made
				from the proceeds of such debenture plus, at the election of the borrower,
				other amounts attributable to the administrative and closing costs of such
				loans, except for the attorney fees of the
				borrower;
						.
				194.Definition of
			 ruralSection 501 of the Small
			 Business Investment Act of 1958 (15 U.S.C. 695) is amended by adding at the end
			 the following:
					
						(f)As used in this
				title, the term rural includes any area that is not—
							(1)a city or town
				that has a population greater than 50,000 inhabitants; or
							(2)the urbanized
				area contiguous and adjacent to a city or town described in paragraph
				(1).
							.
				195.Regulations
			 and effective date
					(a)In
			 generalExcept as provided in subsection (b), the Administrator
			 shall—
						(1)publish proposed
			 rules to implement this subtitle and the amendments made by this subtitle, not
			 later than 120 days after the date of enactment of this Act; and
						(2)publish such
			 rules in final form not later than 120 days after the date of publication under
			 paragraph (1).
						(b)Multistate
			 operationsAs soon as is practicable after the date of enactment
			 of this Act, the Administrator shall promulgate regulations to implement
			 section 506(d) of the Small Business Investment Act of 1958, as added by this
			 subtitle. Such regulations shall become effective not later than 120 days after
			 the date of enactment of this Act.
					(c)Effective
			 date
						(1)In
			 generalExcept as otherwise specifically provided this subtitle,
			 this subtitle and the amendments made by this subtitle shall become effective
			 240 days after the date of enactment of this Act, regardless of whether the
			 Administrator has promulgated the regulations required under subsection
			 (a).
						(2)Multistate
			 operationsSection 506(d) of the Small Business Investment Act of
			 1958, as added by this subtitle, shall become effective 120 days after the date
			 of enactment of this Act, regardless of whether the Administrator has
			 promulgated the regulations required under subsection (b).
						196.Limitation on
			 time for final approval of companiesSection 354(d) of the Small Business
			 Investment Act of 1958 (15 U.S.C. 689c(d)) is amended by striking a
			 period of time, not to exceed 2 years, and inserting 2
			 years.
				197.Child care
			 lending pilot program
					(a)Child care
			 lending pilot programSection 502 of the Small Business
			 Investment Act of 1958 (15 U.S.C. 696), as amended by this Act, is
			 amended—
						(1)in the matter
			 preceding paragraph (1)—
							(A)by striking
			 The Administration and inserting the following:
								
									(a)AuthorizationThe
				Administration
									;
							(B)by striking
			 and such loans and inserting . Such loans;
							(C)by striking
			 : Provided, however, That the foregoing powers shall be
			 subject to the following restrictions and limitations: and inserting a
			 period; and
							(D)by adding at the
			 end the following:
								
									(b)Restrictions
				and limitationsThe authority under subsection (a) shall be
				subject to the following restrictions and
				limitations:
									;
				and
							(2)in subsection
			 (b)(1), as so redesignated—
							(A)by inserting
			 after use of
			 proceeds.— the following:
								
									(A)In
				general
									;
				and
							(B)by adding at the
			 end the following:
								
									(B)Loans to small,
				nonprofit child care businesses
										(i)In
				generalNotwithstanding subsection (a), the proceeds of any loan
				described in subsection (a) may be used by the certified development company to
				assist a small, nonprofit child care business, if—
											(I)the loan is used
				for a sound business purpose that has been approved by the
				Administrator;
											(II)each such
				business meets all of the same eligibility requirements applicable to
				for-profit businesses under this title, except for status as a for-profit
				business;
											(III)1 or more
				individuals has personally guaranteed the loan;
											(IV)each such
				business has clear and singular title to the collateral for the loan;
											(V)each such
				business has sufficient cash flow from its operations to meet its obligations
				on the loan and its normal and reasonable operating expenses; and
											(VI)each such
				business is located in Arkansas, Connecticut, Georgia, Indiana, Iowa,
				Louisiana, Maine, Maryland, Massachusetts, Michigan, Minnesota, Missouri,
				Montana, North Carolina, South Dakota, Tennessee, Washington, or
				Wyoming.
											(ii)Limitation on
				volumeNot more than 7 percent of the total number of loans
				guaranteed in any fiscal year under this title may be awarded under this
				subparagraph.
										(iii)Defined
				termFor purposes of this subparagraph, the term small,
				nonprofit child care business means an establishment that—
											(I)is organized in
				accordance with section 501(c)(3) of the Internal Revenue Code of 1986;
											(II)is primarily
				engaged in providing child care for infants, toddlers, pre-school, or
				pre-kindergarten children (or any combination thereof), and may provide care
				for older children when they are not in school, and may offer pre-kindergarten
				educational programs;
											(III)including its
				affiliates, has tangible net worth that does not exceed $7,000,000, and has
				average net income (excluding any carryover losses) for the 2 completed fiscal
				years preceding the date of the application for assistance under this
				subparagraph that does not exceed $2,500,000; and
											(IV)is licensed as a
				child care provider by the State, insular area, or the District of Columbia, in
				which it is located.
											(iv)Sunset
				provisionThis subparagraph shall cease to have effect on
				September 30, 2010, and shall apply to all loans authorized under this
				subparagraph that are applied for, approved, or disbursed during the period
				beginning on the date of enactment of this subparagraph and ending on September
				30,
				2010.
										.
							(b)Reports
						(1)Small business
			 administration
							(A)In
			 generalNot later than 6 months after the date of enactment of
			 this Act, and every 6 months thereafter until September 30, 2010, the
			 Administrator shall submit a report on the implementation of the program under
			 section 502(b)(1)(B) of the Small Business Investment Act of 1958, as added by
			 this Act, to—
								(i)the
			 Committee on Small Business and Entrepreneurship of the Senate; and
								(ii)the Committee on
			 Small Business of the House of Representatives.
								(B)ContentsEach
			 report under subparagraph (A) shall contain—
								(i)the
			 date on which the program is implemented;
								(ii)the date on
			 which the rules are issued under subsection (c); and
								(iii)the number and
			 dollar amount of loans under the program applied for, approved, and disbursed
			 during the 6-month period ending on the date of that report—
									(I)with respect to
			 nonprofit child care businesses; and
									(II)with respect to
			 for-profit child care businesses.
									(2)Government
			 accountability office
							(A)In
			 generalNot later than March 31, 2010, the Comptroller General of
			 the United States shall submit a report on the child care small business loans
			 authorized by section 502(b)(1)(B) of the Small Business Investment Act of
			 1958, as added by this Act, to—
								(i)the
			 Committee on Small Business and Entrepreneurship of the Senate; and
								(ii)the Committee on
			 Small Business of the House of Representatives.
								(B)ContentsThe
			 report under subparagraph (A) shall—
								(i)contain
			 information gathered during the first 2 years of the loan program,
			 including—
									(I)an evaluation of
			 the timeliness of the implementation of the loan program;
									(II)a description of
			 the effectiveness and ease with which certified development companies, lenders,
			 and small business concerns have participated in the loan program;
									(III)a description
			 and assessment of how the loan program was marketed;
									(IV)by location
			 (State, insular area, and the District of Columbia) and in total, the number of
			 child care small businesses, categorized by status as a for-profit or nonprofit
			 business, that—
										(aa)applied for a
			 loan under the program (and whether it was a new or expanding child care
			 provider);
										(bb)were
			 approved for a loan under the program; and
										(cc)received a loan
			 disbursement under the program (and whether they are a new or expanding child
			 care provider); and
										(V)with respect to
			 businesses described under subclause (IV)(cc)—
										(aa)the
			 number of such businesses in each State, insular area, and the District of
			 Columbia, as of the year of enactment of this Act;
										(bb)the
			 total amount loaned to such businesses under the program;
										(cc)the
			 total number of loans to such businesses under the program;
										(dd)the
			 average loan amount and term;
										(ee)the
			 currency rate, delinquencies, defaults, and losses of the loans;
										(ff)the
			 number and percent of children served who receive subsidized assistance;
			 and
										(gg)the
			 number and percent of children served who are low income; and
										(ii)assess whether
			 there are government programs in place making loans or providing grant funding
			 to nonprofit child care centers to address child care shortages.
								(C)Access to
			 information
								(i)In
			 generalThe Administration shall collect and maintain such
			 information as may be necessary to carry out this paragraph from certified
			 development companies and child care providers, and such companies and
			 providers shall comply with a request for information from the Administration
			 for that purpose.
								(ii)Provision of
			 information to government accountability officeThe
			 Administration shall provide information collected under this subparagraph to
			 the Comptroller General of the United States for purposes of the report
			 required by this paragraph.
								(c)Rulemaking
			 authorityNot later than 120 days after the date of enactment of
			 this Act, the Administrator shall issue final rules to carry out the loan
			 program authorized by section 502(b)(1)(B) of the Small Business Investment Act
			 of 1958, as added by this Act.
					198.Debenture
			 repaymentSection 503(a) of
			 the Small Business Investment Act of 1958 (15 U.S.C. 697(a)) is amended by
			 adding at the end the following:
					
						(5)Any debenture that is issued under
				this section shall provide for the payment of principal and interest on a
				semiannual
				basis.
						.
				199.Real estate
			 appraisals
					(a)In
			 generalSection 7(a)(29) of the Small Business Act (15 U.S.C.
			 636(a)(29)) is amended to read as follows:
						
							(29)Real estate
				appraisals
								(A)In
				generalFor any loan under this subsection that is secured by
				commercial real property, an appraisal of that property by an appraiser
				licensed or certified by the State in which that property is located—
									(i)shall be required
				by the Administrator if the estimated value of that property is more than
				$400,000; and
									(ii)may be required
				by the Administrator or the lender if—
										(I)the estimated
				value of that property is less than $400,000; and
										(II)an appraisal is
				necessary for the appropriate evaluation of creditworthiness.
										(B)AdjustmentThe
				Administrator—
									(i)shall
				periodically adjust the amount under subparagraph (A) to account for the
				effects of inflation; and
									(ii)may not make an
				adjustment under clause (i) in an amount less than
				$50,000.
									.
					(b)Conforming
			 amendmentSection 502(b)(3)(E), as so designated by section
			 197(a) of this Act, is amended—
						(1)in clause (ii),
			 by striking $250,000 each place that term appears and inserting
			 $400,000; and
						(2)by adding at the
			 end the following:
							
								(iii)AdjustmentThe
				Administrator—
									(I)shall
				periodically adjust the amount under clause (ii) to account for the effects of
				inflation; and
									(II)may not make an
				adjustment under subclause (I) in an amount less than
				$50,000.
									.
						IISmall business
			 venture capital
			ASmall business
			 investment company program
				221.ReauthorizationSection 20 of the Small Business Act (15
			 U.S.C. 631 note), as amended by this Act, is amended by adding at the end the
			 following:
					
						(m)Small
				Business Venture CapitalFor the programs authorized under part A
				of title III of the Small Business Investment Act of 1958 (15 U.S.C. 681 et
				seq.), the Administrator is authorized to make—
							(1)$2,250,000,000
				in guarantees of debentures for fiscal year 2008;
							(2)$2,500,000,000
				in guarantees of debentures for fiscal year 2009; and
							(3)$2,750,000,000
				in guarantees of debentures for fiscal year
				2010.
							.
				222.Leverage
					(a)In
			 generalSection 303(b)(2) of the Small Business Investment Act of
			 1958 (15 U.S.C. 683(b)(2)) is amended to read as follows:
						
							(2)Maximum
				leverage
								(A)In
				generalThe maximum amount of outstanding leverage made available
				to any 1 company licensed under section 301(c) may not exceed the lesser
				of—
									(i)300 percent
				of private capital; or
									(ii)$150,000,000.
									(B)Multiple
				licenses under common controlThe maximum amount of outstanding
				leverage made available to 2 or more companies licensed under section 301(c)
				that are commonly controlled (as determined by the Administrator) may not
				exceed $225,000,000.
								(C)Investments
				in women-owned and minority-owned businesses and in low-income geographic
				areas
									(i)In
				generalThe maximum amount of outstanding leverage made available
				to—
										(I)any 1 company
				described in clause (ii) may not exceed the lesser of—
											(aa)300 percent
				of private capital; or
											(bb)$175,000,000;
				and
											(II)2 or more
				companies described in clause (ii) that are commonly controlled (as determined
				by the Administrator) may not exceed $250,000,000.
										(ii)ApplicabilityA
				company described in this clause is a company licensed under section 301(c)
				that certifies in writing that not less than 50 percent of the dollar amount of
				investments of that company shall be made in companies that, prior to that
				investment, are owned by women or minorities (as determined by the
				Administrator) or are located in a low-income geographic area (as that term is
				defined in section 351).
									(D)Investments in energy saving small
				businesses
									(i)In
				generalSubject to clause (ii), in calculating the outstanding
				leverage of a company for purposes of subparagraph (A) or (C), the
				Administrator shall exclude the amount of the cost basis of any Energy Saving
				qualified investment in a smaller enterprise made in the first fiscal year
				after the date of enactment of this subparagraph or any fiscal year thereafter
				by a company licensed in the applicable fiscal year.
									(ii)Limitations
										(I)Amount of
				exclusionThe amount excluded under clause (i) for a company
				shall not exceed 33 percent of the private capital of that company.
										(II)Maximum
				investmentA company shall not make an Energy Saving qualified
				investment in any one entity in an amount equal to more than 20 percent of the
				private capital of that company.
										(III)Other
				termsThe exclusion of amounts under clause (i) shall be subject
				to such terms as the Administrator may impose to ensure that there is no cost
				(as that term is defined in section 502 of the Federal Credit Reform Act of
				1990 (2 U.S.C. 661a)) with respect to purchasing or guaranteeing any debenture
				involved.
										(E)ExceptionThe
				Administrator may, on a case-by-case basis, impose such additional terms and
				conditions relating to the maximum amount of outstanding leverage made
				available as the Administrator determines to be appropriate to minimize the
				risk of loss to the Administration in the event of a
				default.
								.
					(b)Technical
			 and conforming amendmentsSection 303(b) of the Small Business
			 Investment Act of 1958 (15 U.S.C. 683(b)) is amended by striking paragraph
			 (4).
					223.Investments
			 in smaller enterprisesSection
			 303(d) of the Small Business Investment Act of 1958 (15 U.S.C. 683(d)) is
			 amended to read as follows:
					
						(d)Investments
				in smaller enterprisesThe Administrator shall require each
				licensee, as a condition of an application for leverage, to certify in writing
				that not less than 25 percent of the aggregate dollar amount of financings of
				that licensee shall be provided to smaller
				enterprises.
						.
				224.Maximum
			 investment in a companySection 306(a) of the Small Business
			 Investment Act of 1958 (15 U.S.C. 686(a)) is amended by striking 20 per
			 centum and inserting 30 percent.
				BNew Markets
			 Venture Capital Program
				241.Diversification
			 of New Markets Venture Capital Program
					(a)Selection of
			 companies in each geographic regionSection 354 of the Small Business
			 Investment Act of 1958 (15 U.S.C. 689c) is amended by adding at the end the
			 following:
						
							(f)Geographic
				goalIn selecting companies to participate as New Markets Venture
				Capital companies in the program established under this part, the Administrator
				shall have as a goal to select, from among companies submitting applications
				under subsection (b), at least 1 company from each geographic region of the
				Administration.
							.
					(b)Participation in
			 New Markets Venture Capital Program
						(1)Administration
			 participation requiredSection 353 of the Small Business
			 Investment Act of 1958 (15 U.S.C. 689b) is amended in the matter preceding
			 paragraph (1), by striking under which the Administrator may and
			 inserting under which the Administrator shall.
						(2)Small
			 manufacturer participationSection 353(1) of the Small Business
			 Investment Act of 1958 (15 U.S.C. 689b(1)) is amended by inserting after
			 section 352 the following: (with a goal of at least 1
			 such agreement to be with a company engaged primarily in the development of and
			 investment in small manufacturers, to the extent practicable).
						242.Establishment
			 of Office of New Markets Venture CapitalTitle II of the Small Business Investment
			 Act of 1958 (15 U.S.C. 671) is amended by adding at the end the
			 following:
					
						202.Office of New
				Markets Venture Capital
							(a)EstablishmentThere is established in the Investment
				Division of the Administration, the Office of New Markets Venture
				Capital.
							(b)DirectorThe
				head of the Office of New Markets Venture Capital shall be an individual
				appointed in the competitive service or excepted service.
							(c)Responsibilities
				of DirectorThe responsibilities of the head of the Office of New
				Markets Venture Capital include—
								(1)to administer the
				New Markets Venture Capital Program under part B of title III;
								(2)to assess, not
				less frequently than once every 2 years, the nature and scope of the New
				Markets Venture Capital Program and to advise the Administrator on recommended
				changes to the program, based on such assessment;
								(3)to work to expand
				the number of small business concerns participating in the New Markets Venture
				Capital Program; and
								(4)to encourage
				investment in small
				manufacturing.
								.
				243.Low-income
			 geographic areas
					(a)In
			 generalSection 351 of the Small Business Investment Act of 1958
			 (15 U.S.C. 689) is amended—
						(1)by striking
			 paragraph (2);
						(2)by redesignating
			 paragraphs (3) through (8) as paragraphs (2) through (7), respectively;
			 and
						(3)in paragraph (2),
			 as so redesignated—
							(A)in the matter
			 preceding subparagraph (A)—
								(i)by
			 striking the term and inserting The term;
			 and
								(ii)by
			 striking means;
								(B)by striking
			 subparagraph (A) and inserting the following:
								
									(A)means a
				low-income community within the meaning of section 45D(e) of the
				Internal Revenue Code of 1986 (relating to the new markets tax credit);
				and
									;
				and
							(C)in subparagraph
			 (B), in the matter preceding clause (i), by inserting includes
			 before any area.
							(b)Application of
			 amended definition to capital requirementThe definition of a
			 low-income geographic area in section 351 of the Small Business Investment Act
			 of 1958, as amended by subsection (a), shall apply to capital raised by a New
			 Markets Venture Capital company before, on, or after the date of enactment of
			 this Act.
					244.Applications
			 for New Markets Venture Capital ProgramNot later than 1 year after the date of
			 enactment of this Act, the Administrator shall prescribe standard documents for
			 an application for final approval by a New Markets Venture Capital company
			 under section 354(e) of the Small Business Investment Act of 1958 (15 U.S.C.
			 689c(e)). The Administrator shall ensure that such documents are designed to
			 substantially reduce the cost burden of the application process on a company
			 making such an application.
				245.Operational
			 assistance grants
					(a)In
			 generalSection 358(a)(4)(A)
			 of the Small Business Investment Act of 1958 (15 U.S.C. 689g(a)(4)(A)) is
			 amended to read as follows:
						
							(A)New markets
				venture capital companiesNotwithstanding section 354(d)(2), the
				amount of a grant made under this subsection to a New Markets Venture Capital
				company shall be equal to the lesser of—
								(i)10 percent of the private capital raised by
				the company; or
								(ii)$1,000,000.
								.
					(b)Conforming
			 amendment and limitation on time for final approval of
			 companiesSection 354(d) of the Small Business Investment Act of
			 1958 (15 U.S.C. 689c(d)) is amended to read as follows:
						
							(d)Requirements to be met for final
				approvalThe Administrator
				shall grant each conditionally approved company 2 years to raise not less than
				$5,000,000 of private capital or binding capital commitments from one or more
				investors (other than agencies or departments of the Federal Government) who
				met criteria established by the
				Administrator.
							.
					246.AuthorizationSection 368(a) of the Small Business
			 Investment Act of 1958 (15 U.S.C. 689q(a)) is amended—
					(1)in the matter preceding paragraph (1), by
			 striking fiscal years 2001 through 2006 and inserting
			 fiscal years 2008 through 2010; and
					(2)in paragraph (2),
			 by striking $30,000,000 and inserting
			 $20,000,000.
					IIISmall business
			 entrepreneurial development
			AReauthorization
				301.Reauthorization
					(a)In
			 generalSection 20 of the
			 Small Business Act (15 U.S.C. 631 note), as amended by this Act, is amended by
			 adding at the end the following:
						
							(n)SCORE
				programThere are authorized to be appropriated to the
				Administrator to carry out the SCORE program authorized by section 8(b)(1) such
				sums as are necessary for the Administrator to make grants or enter into
				cooperative agreements for a total of—
								(1)$7,000,000 in
				fiscal year 2008;
								(2)$8,000,000 in
				fiscal year 2009; and
								(3)$9,000,000 in
				fiscal year
				2010.
								.
					(b)Small
			 business development centersSection 21(a)(4)(C)(vii) of the
			 Small Business Act (15 U.S.C. 648(a)(4)(C)(vii)) is amended to read as
			 follows:
						
							(vii)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this subparagraph—
								(I)$135,000,000
				for fiscal year 2008;
								(II)$140,000,000
				for fiscal year 2009; and
								(III)$145,000,000
				for fiscal year
				2010.
								.
					(c)Paul D.
			 Coverdell drug-free workplace program
						(1)In
			 generalSection 27(g) of the Small Business Act (15 U.S.C.
			 654(g)) is amended—
							(A)in paragraph
			 (1), by striking fiscal years 2005 and 2006 and inserting
			 fiscal years 2008 through 2010; and
							(B)in paragraph (2),
			 by striking fiscal years 2005 and 2006 and inserting
			 fiscal years 2008 through 2010.
							(2)Conforming
			 amendmentSection 21(c)(3)(T) of the Small Business Act (15
			 U.S.C. 648(c)(3)(T)) is amended by striking October 1, 2006 and
			 inserting October 1, 2010.
						BWomen’s small
			 business ownership programs
				311.Office of
			 Women’s Business OwnershipSection 29(g) of the
			 Small Business Act (15 U.S.C. 656(g))
			 is amended—
					(1)in paragraph
			 (2)—
						(A)in
			 subparagraph (B)(i), by striking “in the areas” and all that follows through
			 the end of subclause (I), and inserting the following: “to address issues
			 concerning management, operations, manufacturing, technology, finance, retail
			 and product sales, international trade, and other disciplines required
			 for—
							
								(I)starting, operating, and growing a
				small business concern;
								;
				and
						(B)in
			 subparagraph (C), by inserting before the period at the end the following:
			 , the National Women’s Business Council, and any association of women’s
			 business centers; and
						(2)by adding at
			 the end the following:
						
							(3)Programs
				and services for women-owned small businessesThe Assistant
				Administrator, in consultation with the National Women’s Business Council, the
				Interagency Committee on Women’s Business Enterprise, and 1 or more
				associations of women’s business centers, shall develop programs and services
				for women-owned businesses (as defined in section 408 of the Women’s Business
				Ownership Act of 1988 (15 U.S.C. 631 note)) in business areas, which may
				include—
								(A)manufacturing;
								(B)technology;
								(C)professional
				services;
								(D)retail and
				product sales;
								(E)travel and
				tourism;
								(F)international
				trade; and
								(G)Federal
				Government contract business development.
								(4)TrainingThe
				Administrator shall provide annual programmatic and financial oversight
				training for women’s business ownership representatives and district office
				technical representatives of the Administration to enable representatives to
				carry out their responsibilities under this section.
							(5)Grant
				program and transparency improvementsThe Administrator shall
				improve the transparency of the women’s business center grant proposal process
				and the programmatic and financial oversight process by—
								(A)providing notice
				to the public of the grant announcement for a grant under subsection (b) by not
				later than the end of the first quarter of each fiscal year;
								(B)clearly
				explaining award and program evaluation criteria for a grant under subsection
				(b) and a grant under subsection (m) in the initial grant announcement;
								(C)reducing
				paperwork and reporting requirements for grant applicants and
				recipients;
								(D)standardizing
				the oversight and review process of the Administration; and
								(E)providing to
				each women’s business center, not later than 30 days after the completion of a
				site visit (whether conducted for an audit, performance review, or other
				reason) at that center, a copy of site visit reports and evaluation reports
				prepared by district office technical representatives or Administration
				officials.
								.
					312.Women’s
			 Business Center Program
					(a)Women’s
			 Business Center Grants ProgramSection 29 of the
			 Small Business Act (15 U.S.C. 656) is
			 amended—
						(1)in subsection
			 (a)—
							(A)by
			 redesignating paragraphs (2), (3), and (4), as paragraphs (3), (4), and (5),
			 respectively; and
							(B)by inserting
			 after paragraph (1) the following:
								
									(2)the term
				association of women’s business centers means an organization that
				represents not fewer than 30 percent of the women’s business centers that are
				participating in a program under this section, and whose primary purpose is to
				represent women’s business centers;
									;
				
							(2)in subsection
			 (b)—
							(A)by
			 redesignating paragraphs (1), (2), and (3) as subparagraphs (A), (B), and (C),
			 and adjusting the margins accordingly;
							(B)by striking
			 The Administration and inserting the following:
								
									(1)In
				generalThe
				Administration
									;
							(C)by striking
			 The projects shall and inserting the following:
								
									(2)Use of
				fundsThe projects shall
									;
				and
							(D)by adding at
			 the end the following:
								
									(3)Amount of
				grants
										(A)In
				generalThe Administrator may award a grant under this subsection
				of not more than $150,000 per year.
										(B)Equal
				allocationsIn the event that the Administration has insufficient
				funds to provide grants of $150,000 for each grant recipient under this
				subsection in any fiscal year, available funds shall be allocated equally to
				grant recipients, unless any recipient requests a lower amount than the
				allocable amount.
										(4)Associations
				of Women’s Business Centers
										(A)RecognitionThe
				Administrator shall recognize the existence and activities of any association
				of women’s business centers established to address matters of common
				concern.
										(B)ConsultationThe
				Administrator shall consult with each association of women’s business centers
				to develop—
											(i)a training
				program for the staff of the women’s business centers and the Administration;
				and
											(ii)recommendations
				to improve the policies and procedures for governing the general operations and
				administration of the Women’s Business Center Program, including grant program
				improvements under subsection (g)(5).
											;
				
							(3)by striking
			 subsection (f) and inserting the following:
							
								(f)Applications
				and criteria for initial grants
									(1)ApplicationEach
				organization desiring a grant under subsection (b) shall submit to the
				Administrator an application that contains—
										(A)a certification
				that the applicant—
											(i)is a private
				nonprofit organization;
											(ii)has designated
				an executive director or program manager, who may be compensated from grant
				funds or other sources, to manage the center; and
											(iii)as a condition
				of receiving a grant under subsection (b), agrees—
												(I)to receive a site
				visit as part of the final selection process;
												(II)to undergo an
				annual programmatic and financial examination; and
												(III)to the maximum
				extent practicable, to remedy any problems identified pursuant to the site
				visit or examination under subclauses (I) and (II);
												(B)information
				demonstrating that the applicant has the ability and resources to meet the
				needs of the market to be served by the women's business center site for which
				a grant under subsection (b) is sought, including the ability to comply with
				the matching requirement under subsection (c);
										(C)information
				relating to assistance to be provided by the women's business center site for
				which a grant under subsection (b) is sought in the area in which the site is
				located;
										(D)information
				demonstrating the effective experience of the applicant in—
											(i)conducting
				financial, management, and marketing assistance programs, as described under
				subsection (b)(2), which are designed to teach or upgrade the business skills
				of women who are business owners or potential business owners;
											(ii)providing
				training and services to a representative number of women who are both socially
				and economically disadvantaged; and
											(iii)using resource
				partners of the Administration and other entities, such as universities;
											(E)a 5-year plan
				that projects the ability of the women's business center site for which a grant
				is sought—
											(i)to serve women
				who are business owners or potential owners in the future by improving training
				and counseling activities; and
											(ii)to provide
				training and services to a representative number of women who are both socially
				and economically disadvantaged; and
											(F)any additional
				information that the Administrator may reasonably require, if, not later than
				90 days before the date that the relevant application is required to be
				submitted, the Administrator provides written notice to the applicant that such
				information is required.
										(2)Review and
				approval of applications for an initial grant
										(A)In
				generalThe Administrator shall—
											(i)review each
				application submitted under paragraph (1), based on the information described
				in such paragraph and the criteria set forth under subparagraph (B) of this
				paragraph; and
											(ii)as part of the
				final selection process, conduct a site visit at each women's business center
				for which a grant under subsection (b) is sought.
											(B)Selection
				criteria
											(i)In
				generalThe Administrator shall evaluate applicants for grants
				under subsection (b) in accordance with predetermined selection criteria that
				shall be stated in terms of relative importance. Such criteria and their
				relative importance shall be made publicly available and stated in each
				solicitation for applications made by the Administrator.
											(ii)Required
				criteriaThe selection criteria for a grant under subsection (b)
				shall include—
												(I)the experience of
				the applicant in conducting programs or ongoing efforts designed to teach or
				upgrade the business skills of women who are business owners or potential
				owners;
												(II)the ability of
				the applicant to commence a project within a minimum amount of time;
												(III)the ability of
				the applicant to provide training and services to a representative number of
				women who are both socially and economically disadvantaged; and
												(IV)the location for
				the women's business center site proposed by the applicant, including whether
				the applicant is located in a State in which there is not a women's business
				center receiving funding from the Administration.
												(C)NoticeThe
				Administrator may not award a grant under subsection (b) to an applicant whose
				principle place of business is located less than 50 miles from the principle
				place of business of another organization receiving a grant under this section
				unless the Administrator submits a written justification for the need to award
				another grant under this section in that area to the Committee on Small
				Business and Entrepreneurship of the Senate and the Committee on Small Business
				of the House of Representatives.
										(D)Record
				retentionThe Administrator shall maintain a copy of each
				application submitted under this subsection for not less than 7
				years.
										;
				and
						(4)in subsection
			 (m), by striking paragraph (3) and inserting the following:
							
								(3)Application and
				approval
									(A)ApplicationEach
				organization desiring a grant this subsection, shall submit to the
				Administrator an application that contains—
										(i)a
				certification that the applicant—
											(I)is a private
				nonprofit organization;
											(II)has designated
				an executive director or program manager to manage the center; and
											(III)as a condition
				of receiving a grant under this subsection, agrees—
												(aa)to
				receive a site visit as part of the final selection process;
												(bb)to
				submit, for the preceding 2 years, annual programmatic and financial
				examination reports or certified copies of the applicant's compliance
				supplemental audits under OMB Circular A–133; and
												(cc)to
				the maximum extent practicable, to remedy any problems identified pursuant to
				the site visit or examination under items (aa) and (bb);
												(ii)information
				demonstrating that the applicant has the ability and resources to meet the
				needs of the market to be served by the women's business center site for which
				a grant under this subsection is sought, including the ability to comply with
				the matching requirement under paragraph (4)(C);
										(iii)information
				relating to assistance to be provided by the women's business center site for
				which a grant under this subsection is sought in the area in which the site is
				located;
										(iv)information
				demonstrating the utilization of resource partners of the Administration and
				other entities;
										(v)a
				3-year plan that projects the ability of the women's business center site for
				which a grant under this subsection is sought—
											(I)to serve women
				who are business owners or potential owners in the future by improving training
				and counseling activities; and
											(II)to provide
				training and services to a representative number of women who are both socially
				and economically disadvantaged; and
											(vi)any additional
				information that the Administrator may reasonably require.
										(B)Review and
				approval of applications for grants
										(i)In
				generalThe Administrator shall—
											(I)review each
				application submitted under subparagraph (A), based on the information
				described in such subparagraph and the criteria set forth under clause (ii) of
				this subparagraph; and
											(II)as part of the
				final selection process, conduct a site visit at each women's business center
				for which a grant under this subsection is sought.
											(ii)Selection
				criteria
											(I)In
				generalThe Administrator shall evaluate applicants in accordance
				with predetermined selection criteria that shall be stated in terms of relative
				importance. Such criteria and their relative importance shall be made publicly
				available and stated in each solicitation for applications made by the
				Administrator.
											(II)Required
				criteriaThe selection criteria for a grant under this subsection
				shall include—
												(aa)the total number
				of entrepreneurs served by the applicant;
												(bb)the total number
				of new start-up companies assisted by the applicant;
												(cc)the percentage
				of the clients of the applicant that are socially or economically
				disadvantaged; and
												(dd)the percentage
				of individuals in the community served by the applicant who are socially or
				economically disadvantaged.
												(iii)Conditions
				for continued fundingIn determining whether to make a grant
				under this subsection, the Administrator—
											(I)shall consider
				the results of the most recent evaluation of the center, and, to a lesser
				extent, previous evaluations; and
											(II)may withhold
				such a grant, if the Administrator determines that the center has failed to
				provide the information required to be provided under this paragraph, or the
				information provided by the center is inadequate.
											(C)NotificationNot
				later than 60 days after the date of the deadline to submit applications for
				each fiscal year, the Administrator shall approve or deny any application under
				this paragraph and notify the applicant for each such application.
									(D)Record
				retentionThe Administrator shall maintain a copy of each
				application submitted under this paragraph for not less than 7
				years.
									.
						(b)Technical
			 and conforming AmendmentsSection 29 of the
			 Small Business Act (15 U.S.C. 656) is
			 amended—
						(1)in subsection
			 (h)(2), by striking to award a contract (as a sustainability grant)
			 under subsection (l) or;
						(2)in subsection
			 (j)(1), by striking The Administration and inserting Not
			 later than November 1st of each year, the Administrator;
						(3)in subsection
			 (k)—
							(A)by striking
			 paragraph (4);
							(B)by redesignating
			 paragraph (3) as paragraph (5); and
							(C)by striking
			 paragraphs (1) and (2) and inserting the following:
								
									(1)In
				generalThere are authorized to be appropriated to the
				Administration to carry out this section, to remain available until
				expended—
										(A)$20,000,000 for
				fiscal year 2008;
										(B)$20,500,000 for
				fiscal year 2009; and
										(C)$21,000,000 for
				fiscal year 2010.
										(2)AllocationOf
				amounts made available pursuant to paragraph (1), the Administrator shall use
				not less than 60 percent for grants under subsection (l).
									(3)Use of
				amountsAmounts made
				available under this subsection may only be used for grant awards and may not
				be used for costs incurred by the Administration in connection with the
				management and administration of the program under this section.
									(4)Continuing
				grant and cooperative agreement authority
										(A)In
				generalThe authority of the Administrator to make grants under
				this section shall be in effect for each fiscal year only to the extent and in
				the amounts as are provided in advance in appropriations Acts.
										(B)Prompt
				disbursementIn order to help women's business centers operate
				smoothly and predictably, upon receiving funds to carry out this section for a
				fiscal year, the Administrator shall promptly disburse funds to any women's
				business center awarded a grant under this section.
										(C)RenewalAfter
				the Administrator has entered into a grant or cooperative agreement with any
				women's business center under this section, the Administrator shall not
				suspend, terminate, or fail to renew or extend any such grant or cooperative
				agreement, unless the Administrator provides the women's business center with
				written notification setting forth the reasons for that action and affords the
				center an opportunity for a hearing, appeal, or other administrative proceeding
				under chapter 5 of title 5, United States
				Code.
										; 
							(4)in subsection
			 (m)(4)(D), by striking or subsection (l); and
						(5)by redesignating
			 subsections (m) and (n), as amended by this Act, as subsections (l) and (m),
			 respectively.
						313.National
			 Women’s Business Council
					(a)Cosponsorship
			 AuthoritySection 406 of the Women’s Business Ownership Act of
			 1988 (15 U.S.C. 7106) is amended by adding at the end the following:
						
							(f)Cosponsorship
				AuthorityThe Council is authorized to enter into agreements as a
				cosponsor with public and private entities, in the same manner as is provided
				in section 4(h) of the Small Business
				Act (15 U.S.C. 633(h)), to carry out its duties under this
				section.
							.
					(b)MembershipSection
			 407(f) of the Women’s Business Ownership Act of 1988 (15 U.S.C. 7107(f)) is
			 amended by adding at the end the following:
						
							(3)Representation
				of member organizationsIn consultation with the chairperson of
				the Council and the Administrator, a national women's business organization or
				small business concern that is represented on the Council may replace its
				representative member on the Council during the service term to which that
				member was
				appointed.
							.
					(c)Establishment
			 of working groupsTitle IV of the Women’s Business Ownership Act
			 of 1988 (15 U.S.C. 7101 et seq.) is amended by inserting after section 410, the
			 following new section:
						
							411.Working
				groups
								(a)EstablishmentThere
				are established within the Council, working groups, as directed by the
				chairperson.
								(b)DutiesThe
				working groups established under subsection (a) shall perform such duties as
				the chairperson shall
				direct.
								.
					(d)Electronic
			 clearinghouse for Historical DocumentsSection 409 of the Women’s
			 Business Ownership Act of 1988 (15 U.S.C. 7109) is amended by adding at the end
			 the following:
						
							(c)Electronic
				clearinghouse for Historical DocumentsThe Council shall serve as
				an electronic clearinghouse for information on small businesses owned and
				controlled by women, including research conducted by other organizations and
				individuals relating to ownership by women of small business concerns in the
				United
				States.
							.
					(e)Authorization
			 of AppropriationsSection 410(a) of the Women’s Business
			 Ownership Act of 1988 (15 U.S.C. 7110(a)) is amended by striking 2001
			 through 2003, of which $550,000 and inserting 2008 through 2010,
			 of which not less than 30 percent.
					314.Interagency
			 Committee on Women’s Business Enterprise
					(a)ChairpersonSection
			 403(b) of the Women’s Business Ownership Act of 1988 (15 U.S.C. 7103(b)) is
			 amended—
						(1)by striking
			 Not later and inserting the following:
							
								(1)In
				generalNot later
								;
				and
						(2)by adding at
			 the end the following:
							
								(2)VacancyIn
				the event that a chairperson is not appointed under paragraph (1), the Deputy
				Administrator of the Small Business Administration shall serve as acting
				chairperson of the Interagency Committee until a chairperson is appointed under
				paragraph
				(1).
								.
						(b)Policy
			 Advisory GroupSection 401 of the Women’s Business Ownership Act
			 of 1988 (15 U.S.C. 7101) is amended—
						(1)by striking
			 There and inserting the following:
							
								(a)In
				GeneralThere
								;
				and
						(2)by adding at
			 the end the following:
							
								(b)Policy
				Advisory Group
									(1)EstablishmentThere
				is established a Policy Advisory Group to assist the chairperson in developing
				policies and programs under this Act.
									(2)MembershipThe
				Policy Advisory Group shall be composed of 7 policy making officials, of
				whom—
										(A)1 shall be a
				representative of the Small Business Administration;
										(B)1 shall be a
				representative of the Department of Commerce;
										(C)1 shall be a
				representative of the Department of Labor;
										(D)1 shall be a
				representative of the Department of Defense;
										(E)1 shall be a
				representative of the Department of the Treasury; and
										(F)2 shall be
				representatives of the Council.
										(3)MeetingsThe
				Policy Advisory Group established under paragraph (1) shall meet not less
				frequently than 3 times each year to—
										(A)plan activities
				for the new fiscal year;
										(B)track
				year-to-date agency contracting goals; and
										(C)evaluate the
				progress during the fiscal year and prepare an annual
				report.
										.
						315.Preserving
			 the independence of the National Women’s Business Council
					(a)FindingsCongress
			 finds the following:
						(1)The National
			 Women’s Business Council provides an independent source of advice and policy
			 recommendations regarding women’s business development and the needs of women
			 entrepreneurs in the United States to—
							(A)the
			 President;
							(B)Congress;
							(C)the
			 Interagency Committee on Women’s Business Enterprise; and
							(D)the
			 Administrator.
							(2)The members
			 of the National Women’s Business Council are small business owners,
			 representatives of business organizations, and representatives of women’s
			 business centers.
						(3)The chair and
			 ranking member of the Committee on Small Business and Entrepreneurship of the
			 Senate and the Committee on Small Business of the House of Representatives make
			 recommendations to the Administrator to fill 8 of the positions on the National
			 Women’s Business Council. Four of the positions are reserved for small business
			 owners who are affiliated with the political party of the President and 4 of
			 the positions are reserved for small business owners who are not affiliated
			 with the political party of the President. This method of appointment ensures
			 that the National Women’s Business Council will provide Congress with
			 nonpartisan, balanced, and independent advice.
						(4)In order to
			 maintain the independence of the National Women’s Business Council and to
			 ensure that the Council continues to provide the President, the Interagency
			 Committee on Women’s Business Enterprise, the Administrator, and Congress with
			 advice on a nonpartisan basis, it is essential that the Council maintain the
			 bipartisan balance established under section 407 of the Women’s Business
			 Ownership Act of 1988 (15 U.S.C. 7107).
						(b)Maintenance
			 of Partisan BalanceSection 407(f) of the Women’s Business
			 Ownership Act of 1988 (15 U.S.C. 7107(f)), as amended by this Act, is amended
			 by adding at the end the following:
						
							(4)Partisan
				balanceWhen filling a vacancy under paragraph (1) of this
				subsection of a member appointed under paragraph (1) or (2) of subsection (b),
				the Administrator shall, to the extent practicable, ensure that there are an
				equal number of members on the Council from each of the 2 major political
				parties.
							(5)AccountabilityIf
				a vacancy is not filled within the 30-day period required under paragraph (1),
				or if there exists an imbalance of party-affiliated members on the Council for
				a period exceeding 30 days, the Administrator shall submit a report, not later
				than 10 days after the expiration of either such 30-day deadline, to the
				Committee on Small Business and Entrepreneurship of the Senate and the
				Committee on Small Business of the House of Representatives, that explains why
				the respective deadline was not met and provides an estimated date on which any
				vacancies will be filled, as
				applicable.
							.
					316.Study and
			 report on women's business centers
					(a)In
			 generalThe Comptroller General of the United States shall
			 conduct a broad study of the unique economic issues facing women's business
			 centers located in covered areas to identify—
						(1)the difficulties
			 such centers face in raising matching funds;
						(2)the difficulties
			 such centers face competing for grant, matching funds, or other types of
			 assistance;
						(3)the difficulties
			 such centers face in writing grant proposals; and
						(4)other
			 difficulties such centers face because of the economy in the type of covered
			 area in which such centers are located.
						(b)ReportNot
			 later than 1 year after the date of enactment of this Act, the Comptroller
			 General shall submit to Congress a report regarding the results of the study
			 conducted under subsection (a), which shall include recommendations, if any,
			 regarding how to—
						(1)address the
			 unique difficulties women's business centers located in covered areas face
			 because of the type of covered area in which such centers are located;
						(2)expand the
			 presence of, and increase the services provided by, women's business centers
			 located in covered areas; and
						(3)best use
			 technology and other resources to better serve women business owners located in
			 covered areas.
						(c)Definition of
			 covered areaIn this section, the term covered area
			 means—
						(1)any State that is
			 predominantly rural, as determined by the Administrator;
						(2)any State that is
			 predominantly urban, as determined by the Administrator; and
						(3)any State or
			 territory that is an island.
						CInternational
			 trade
				321.Small
			 Business Administration Associate Administrator for International
			 Trade
					(a)EstablishmentSection
			 22(a) of the Small Business Act (15 U.S.C. 649(a)) is amended by adding at the
			 end the following: The head of the Office shall be the Associate
			 Administrator for International Trade, who shall be responsible to the
			 Administrator..
					(b)Authority
			 for Additional Associate AdministratorSection 4(b)(1) of the
			 Small Business Act (15 U.S.C. 633(b)(1)) is amended—
						(1)in the fifth
			 sentence, by striking five Associate Administrators and
			 inserting Associate Administrators; and
						(2)by adding at
			 the end the following: One of the Associate Administrators shall be the
			 Associate Administrator for International Trade, who shall be the head of the
			 Office of International Trade established under section 22..
						(c)Discharge
			 of Administration International Trade ResponsibilitiesSection 22
			 of the Small Business Act (15 U.S.C. 649) is amended by adding at the end the
			 following:
						
							(h)Discharge
				of Administration International Trade ResponsibilitiesThe Administrator shall ensure that—
								(1)the
				responsibilities of the Administration regarding international trade are
				carried out through the Associate Administrator for International Trade;
								(2)the Associate
				Administrator for International Trade has sufficient resources to carry out
				such responsibilities; and
								(3)the Associate
				Administrator for International Trade has direct supervision and control over
				the staff of the Office of International Trade, and over any employee of the
				Administration whose principal duty station is a United States Export
				Assistance Center or any successor
				entity.
								.
					(d)Role of
			 Associate Administrator in carrying out international trade
			 policySection 2(b)(1) of the Small Business Act (15 U.S.C.
			 631(b)(1)) is amended in the matter preceding subparagraph (A)—
						(1)by inserting
			 the Administrator of before the Small Business
			 Administration; and
						(2)by inserting
			 through the Associate Administrator for International Trade, and
			 before in cooperation with.
						(e)Technical
			 amendmentSection 22(c)(5) of the Small Business Act (15 U.S.C.
			 649(c)(5)) is amended by striking the period at the end and inserting a
			 semicolon.
					(f)Effective
			 dateNot later than 90 days after the date of enactment of this
			 Act, the Administrator shall appoint an Associate Administrator for
			 International Trade under section 22 of the Small Business Act (15 U.S.C. 649),
			 as amended by this section.
					322.Office of
			 International TradeSection 22
			 of the Small Business Act (15 U.S.C. 649) is amended—
					(1)by striking
			 SEC. 22. (a) There and inserting the following:
						
							22.Office of
				International Trade
								(a)EstablishmentThere
								.
					(2)in subsection
			 (a), by inserting (referred to in this section as the
			 Office), after Trade;
					(3)in subsection
			 (b)—
						(A)by striking
			 The Office and inserting the following:
							
								(b)Trade
				distribution networkThe Office, including United States Export
				Assistance Centers (referred to as one-stop shops in section
				2301(b)(8) of the Omnibus Trade and Competitiveness Act of 1988 (15 U.S.C.
				4721(b)(8)) and as export centers in this
				section)
								;
				and
						(B)by amending
			 paragraph (1) to read as follows:
							
								(1)assist in
				maintaining a distribution network using regional and local offices of the
				Administration, the small business development center network, the women's
				business center network, the Native American business center network, and
				export centers for—
									(A)trade
				promotion;
									(B)trade
				finance;
									(C)trade
				adjustment;
									(D)trade remedy
				assistance; and
									(E)trade data
				collection.
									;
						(4)in subsection
			 (c)—
						(A)by
			 redesignating paragraphs (1) through (8) as paragraphs (2) through (9),
			 respectively;
						(B)by inserting
			 before paragraph (2), as so redesignated, the following:
							
								(1)establish
				annual goals for the Office relating to—
									(A)enhancing the
				exporting capability of small business concerns and small manufacturers;
									(B)facilitating
				technology transfers;
									(C)enhancing
				programs and services to assist small business concerns and small manufacturers
				to compete effectively and efficiently against foreign entities;
									(D)increasing
				the access to capital by small business concerns;
									(E)disseminating
				information concerning Federal, State, tribal, and private programs and
				initiatives; and
									(F)ensuring that
				the interests of small business concerns are adequately represented in trade
				negotiations;
									;
						(C)in paragraph
			 (2), as so redesignated, by striking mechanism for and all that
			 follows through (D) and inserting the
			 following:
							
								mechanism
			 for—(A)identifying
				subsectors of the small business community with strong export potential;
								(B)identifying
				areas of demand in foreign markets;
								(C)prescreening
				foreign buyers for commercial and credit purposes; and
								(D)
								;
				and
						(D)in paragraph
			 (9), as so redesignated—
							(i)in the matter
			 preceding subparagraph (A)—
								(I)by striking
			 full-time export development specialists to each Administration regional
			 office and assigning; and
								(II)by striking
			 office. Such specialists and inserting office and
			 providing each Administration regional office with a full-time export
			 development specialist, who;
								(ii)in
			 subparagraph (D), by striking and at the end;
							(iii)in
			 subparagraph (E), by striking the period at the end and inserting a semicolon;
			 and
							(iv)by adding at
			 the end the following:
								
									(F)participate
				jointly with employees of the Office in an annual training program that focuses
				on current small business needs for exporting; and
									(G)jointly
				develop and conduct training programs for exporters and lenders in cooperation
				with the United States Export Assistance Centers, the Department of Commerce,
				small business development centers, and other relevant Federal
				agencies.
									;
							(5)in subsection
			 (d)—
						(A)by inserting
			 Export financing
			 programs.— after (d);
						(B)by
			 redesignating paragraphs (1) through (5) as clauses (i) through (v),
			 respectively, and adjusting the margins accordingly;
						(C)by striking
			 The Office shall work in cooperation and inserting the
			 following:
							
								(1)In
				generalThe Office shall work in
				cooperation
								;
				and
						(D)by striking
			 To accomplish this goal, the Office shall work and inserting the
			 following:
							
								(2)Trade
				financial specialistTo accomplish the goal established under
				paragraph (1), the Office shall—
									(A)designate at
				least 1 individual within the Administration as a trade financial specialist to
				oversee international loan programs and assist Administration employees with
				trade finance issues; and
									(B)work
									;
						(6)in subsection
			 (e), by inserting Trade
			 remedies.— after (e);
					(7)by amending
			 subsection (f) to read as follows:
						
							(f)Reporting
				requirementThe Office shall submit an annual report to the
				Committee on Small Business and Entrepreneurship of the Senate and the
				Committee on Small Business of the House of Representatives that
				contains—
								(1)a description
				of the progress of the Office in implementing the requirements of this
				section;
								(2)the
				destinations of travel by Office staff and benefits to the Administration and
				to small business concerns therefrom; and
								(3)a description
				of the participation by the Office in trade
				negotiations.
								;
					(8)in subsection
			 (g), by inserting   Studies.— after (g);
			 and
					(9)by adding at
			 the end the following:
						
							(i)Export
				assistance centers
								(1)In
				generalDuring the period beginning on October 1, 2008, and
				ending on September 30, 2010, the Administrator shall ensure that the number of
				full-time equivalent employees of the Office assigned to the one-stop shops
				referred to in section 2301(b) of the Omnibus Trade and Competitiveness Act of
				1988 (15 U.S.C. 4721 (b)) is not less than the number of such employees so
				assigned on January 1, 2003.
								(2)Priority of
				placementPriority shall be given, to the maximum extent
				practicable, to placing employees of the Administration at any Export
				Assistance Center that—
									(A)had an
				Administration employee assigned to such center before January 2003; and
									(B)has not had
				an Administration employee assigned to such center during the period beginning
				January 2003, and ending on the date of enactment of this subsection, either
				through retirement or reassignment.
									(3)Needs of
				exportersThe Administrator shall, to the maximum extent
				practicable, strategically assign Administration employees to Export Assistance
				Centers, based on the needs of exporters.
								(4)GoalsThe
				Office shall work with the Department of Commerce and the Export-Import Bank to
				establish shared annual goals for the Export Centers.
								(5)OversightThe
				Office shall designate an individual within the Administration to oversee all
				activities conducted by Administration employees assigned to Export
				Centers.
								.
					DNative
			 American Small Business Development Program
				331.Short
			 titleThis subtitle may be
			 cited as the Native American Small Business Development Act of
			 2008.
				332.Native
			 American Small Business Development ProgramThe Small
			 Business Act (15 U.S.C. 631 et seq.) is amended by inserting after
			 section 38, as added by this Act, the following:
					
						39.Native
				American Small Business Development Program
							(a)DefinitionsIn
				this section—
								(1)the term
				Alaska Native has the same meaning as the term Native
				in section 3(b) of the Alaska Native Claims Settlement Act (43 U.S.C.
				1602(b));
								(2)the term
				Alaska Native corporation has the same meaning as the term
				Native Corporation in section 3(m) of the Alaska Native Claims
				Settlement Act (43 U.S.C. 1602(m));
								(3)the term
				Assistant Administrator means the Assistant Administrator of the
				Office of Native American Affairs established under subsection (b);
								(4)the terms
				center and Native American business center mean a
				center established under subsection (c);
								(5)the term
				eligible applicant means—
									(A)a tribal
				government;
									(B)a tribal
				college;
									(C)a Native Hawaiian
				Organization;
									(D)an Alaska Native
				corporation; or
									(E)a private,
				nonprofit organization—
										(i)that provides
				business and financial or procurement technical assistance to any entity
				described in subparagraph (A), (B), (C), or (D); and
										(ii)the majority of
				members of the board of directors of which are members of an Indian
				tribe;
										(6)the term
				Native American business enterprise center means an entity
				providing business development assistance to federally recognized tribes and
				Native Americans under a grant from the Minority Business Development Agency of
				the Department of Commerce;
								(7)the term
				Native American small business concern means a small business
				concern that is owned and controlled by—
									(A)a member of
				an Indian tribe or tribal government;
									(B)an Alaska
				Native or Alaska Native corporation; or
									(C)a Native
				Hawaiian or Native Hawaiian Organization;
									(8)the term
				Native Hawaiian has the same meaning as in section 625 of the
				Older Americans Act of 1965 (42
				U.S.C. 3057k);
								(9)the term
				Native Hawaiian Organization has the same meaning as in section
				8(a)(15);
								(10)the term
				tribal college has the same meaning as the term tribally
				controlled college or university has in section 2(a)(4) of the Tribally
				Controlled Community College Assistance Act of 1978 (25 U.S.C.
				1801(a)(4));
								(11)the term
				tribal government has the same meaning as the term Indian
				tribe has in section 7501(a)(9) of title 31, United States Code;
				and
								(12)the term
				tribal lands means all lands within the exterior boundaries of any
				Indian reservation.
								(b)Office of
				Native American Affairs
								(1)EstablishmentThere
				is established within the Administration the Office of Native American Affairs,
				which, under the direction of the Assistant Administrator, shall implement the
				Administration’s programs for the development of business enterprises by Native
				Americans.
								(2)PurposeThe
				purpose of the Office of Native American Affairs is to assist Native American
				entrepreneurs to—
									(A)start,
				operate, and grow small business concerns;
									(B)develop
				management and technical skills;
									(C)seek Federal
				procurement opportunities;
									(D)increase
				employment opportunities for Native Americans through the start and expansion
				of small business concerns; and
									(E)increase the
				access of Native Americans to capital markets.
									(3)Assistant
				administrator
									(A)AppointmentThe
				Administrator shall appoint a qualified individual to serve as Assistant
				Administrator of the Office of Native American Affairs in accordance with this
				paragraph.
									(B)QualificationsThe
				Assistant Administrator appointed under subparagraph (A) shall have—
										(i)knowledge of
				the Native American culture; and
										(ii)experience
				providing culturally tailored small business development assistance to Native
				Americans.
										(C)Employment
				statusThe Assistant Administrator shall be a Senior Executive
				Service position under section 3132(a)(2) of title 5, United States Code, and
				shall serve as a noncareer appointee, as defined in section 3132(a)(7) of title
				5, United States Code.
									(D)Responsibilities
				and dutiesThe Assistant Administrator shall—
										(i)administer
				and manage the Native American Small Business Development program established
				under this section;
										(ii)recommend
				the annual administrative and program budgets for the Office of Native American
				Affairs;
										(iii)consult
				with Native American business centers in carrying out the program established
				under this section;
										(iv)recommend
				appropriate funding levels;
										(v)review the
				annual budgets submitted by each applicant for the Native American Small
				Business Development program;
										(vi)select
				applicants to participate in the program under this section;
										(vii)implement
				this section; and
										(viii)maintain a
				clearinghouse to provide for the dissemination and exchange of information
				between Native American business centers.
										(E)Consultation
				requirementsIn carrying out the responsibilities and duties
				described in this paragraph, the Assistant Administrator shall confer with and
				seek the advice of—
										(i)Administration
				officials working in areas served by Native American business centers and
				Native American business enterprise centers;
										(ii)representatives
				of tribal governments;
										(iii)tribal
				colleges;
										(iv)Alaska
				Native corporations; and
										(v)Native
				Hawaiian Organizations.
										(c)Native
				American Small Business Development Program
								(1)Authorization
									(A)In
				generalThe Administration, through the Office of Native American
				Affairs, shall provide financial assistance to eligible applicants to create
				Native American business centers in accordance with this section.
									(B)Use of
				fundsThe financial and resource assistance provided under this
				subsection shall be used to overcome obstacles impeding the creation,
				development, and expansion of small business concerns, in accordance with this
				section, by—
										(i)reservation-based
				American Indians;
										(ii)Alaska
				Natives; and
										(iii)Native
				Hawaiians.
										(2)5-year
				projects
									(A)In
				generalEach Native American business center that receives
				assistance under paragraph (1)(A) shall conduct a 5-year project that offers
				culturally tailored business development assistance in the form of—
										(i)financial
				education, including training and counseling in—
											(I)applying for
				and securing business credit and investment capital;
											(II)preparing
				and presenting financial statements; and
											(III)managing
				cash flow and other financial operations of a business concern;
											(ii)management
				education, including training and counseling in planning, organizing, staffing,
				directing, and controlling each major activity and function of a small business
				concern; and
										(iii)marketing
				education, including training and counseling in—
											(I)identifying
				and segmenting domestic and international market opportunities;
											(II)preparing
				and executing marketing plans;
											(III)developing
				pricing strategies;
											(IV)locating
				contract opportunities;
											(V)negotiating
				contracts; and
											(VI)utilizing
				varying public relations and advertising techniques.
											(B)Business
				development assistance recipientsThe business development
				assistance under subparagraph (A) shall be offered to prospective and current
				owners of small business concerns that are owned by—
										(i)American
				Indians or tribal governments, and located on or near tribal lands;
										(ii)Alaska
				Natives or Alaska Native corporations; or
										(iii)Native
				Hawaiians or Native Hawaiian Organizations.
										(3)Form of
				federal financial assistance
									(A)Documentation
										(i)In
				generalThe financial assistance to Native American business
				centers authorized under this subsection may be made by grant, contract, or
				cooperative agreement.
										(ii)ExceptionFinancial
				assistance under this subsection to Alaska Native corporations or Native
				Hawaiian Organizations may only be made by grant.
										(B)Payments
										(i)TimingPayments
				made under this subsection may be disbursed in an annual lump sum or in
				periodic installments, at the request of the recipient.
										(ii)AdvanceThe
				Administration may disburse not more than 25 percent of the annual amount of
				Federal financial assistance awarded to a Native American small business center
				after notice of the award has been issued.
										(iii)No
				matching requirementThe Administration shall not require a grant
				recipient to match grant funding received under this subsection with
				non-Federal resources as a condition of receiving the grant.
										(4)Contract
				and cooperative agreement authorityA Native American business
				center may enter into a contract or cooperative agreement with a Federal
				department or agency to provide specific assistance to Native American and
				other underserved small business concerns located on or near tribal lands, to
				the extent that such contract or cooperative agreement is consistent with the
				terms of any assistance received by the Native American business center from
				the Administration.
								(5)Application
				process
									(A)Submission
				of a 5-year planEach applicant for assistance under paragraph
				(1) shall submit a 5-year plan to the Administration on proposed assistance and
				training activities.
									(B)Criteria
										(i)In
				generalThe Administration shall evaluate and rank applicants in
				accordance with predetermined selection criteria that shall be stated in terms
				of relative importance.
										(ii)Public
				noticeThe criteria required by this paragraph and their relative
				importance shall be made publicly available, within a reasonable time, and
				stated in each solicitation for applications made by the Administration.
										(iii)ConsiderationsThe
				criteria required by this paragraph shall include—
											(I)the
				experience of the applicant in conducting programs or ongoing efforts designed
				to impart or upgrade the business skills of current or potential owners of
				Native American small business concerns;
											(II)the ability
				of the applicant to commence a project within a minimum amount of time;
											(III)the ability
				of the applicant to provide quality training and services to a significant
				number of Native Americans;
											(IV)previous
				assistance from the Administration to provide services in Native American
				communities; and
											(V)the proposed
				location for the Native American business center site, with priority given
				based on the proximity of the center to the population being served and to
				achieve a broad geographic dispersion of the centers.
											(6)Program
				examination
									(A)In
				generalEach Native American business center established pursuant
				to this subsection shall annually provide the Administration with an itemized
				cost breakdown of actual expenditures incurred during the preceding
				year.
									(B)Administration
				actionBased on information received under subparagraph (A), the
				Administration shall—
										(i)develop and
				implement an annual programmatic and financial examination of each Native
				American business center assisted pursuant to this subsection; and
										(ii)analyze the
				results of each examination conducted under clause (i) to determine the
				programmatic and financial viability of each Native American business
				center.
										(C)Conditions
				for continued fundingIn determining whether to renew a grant,
				contract, or cooperative agreement with a Native American business center, the
				Administration—
										(i)shall
				consider the results of the most recent examination of the center under
				subparagraph (B), and, to a lesser extent, previous examinations; and
										(ii)may withhold
				such renewal, if the Administration determines that—
											(I)the center
				has failed to provide adequate information required to be provided under
				subparagraph (A), or the information provided by the center is inadequate;
				or
											(II)the center
				has failed to provide adequate information required to be provided by the
				center for purposes of the report of the Administration under subparagraph
				(E).
											(D)Continuing
				contract and cooperative agreement authority
										(i)In
				generalThe authority of the Administrator to enter into
				contracts or cooperative agreements in accordance with this subsection shall be
				in effect for each fiscal year only to the extent and in the amounts as are
				provided in advance in appropriations Acts.
										(ii)RenewalAfter
				the Administrator has entered into a contract or cooperative agreement with any
				Native American business center under this subsection, it shall not suspend,
				terminate, or fail to renew or extend any such contract or cooperative
				agreement unless the Administrator provides the center with written
				notification setting forth the reasons therefore and affords the center an
				opportunity for a hearing, appeal, or other administrative proceeding under
				chapter 5 of title 5, United States Code.
										(E)Management
				report
										(i)In
				generalThe Administration shall prepare and submit to the
				Committee on Small Business and Entrepreneurship of the Senate and the
				Committee on Small Business of the House of Representatives an annual report on
				the effectiveness of all projects conducted by Native American business centers
				under this subsection and any pilot programs administered by the Office of
				Native American Affairs.
										(ii)ContentsEach
				report submitted under clause (i) shall include, with respect to each Native
				American business center receiving financial assistance under this
				subsection—
											(I)the number of
				individuals receiving assistance from the Native American business
				center;
											(II)the number
				of startup business concerns created;
											(III)the number
				of existing businesses seeking to expand employment;
											(IV)jobs created
				or maintained, on an annual basis, by Native American small business concerns
				assisted by the center since receiving funding under this Act;
											(V)to the
				maximum extent practicable, the capital investment and loan financing utilized
				by emerging and expanding businesses that were assisted by a Native American
				business center; and
											(VI)the most
				recent examination, as required under subparagraph (B), and the subsequent
				determination made by the Administration under that subparagraph.
											(7)Annual
				reportEach entity receiving financial assistance under this
				subsection shall annually report to the Administration on the services provided
				with such financial assistance, including—
									(A)the number of
				individuals assisted, categorized by ethnicity;
									(B)the number of
				hours spent providing counseling and training for those individuals;
									(C)the number of
				startup small business concerns created or maintained;
									(D)the gross
				receipts of assisted small business concerns;
									(E)the number of
				jobs created or maintained at assisted small business concerns; and
									(F)the number of
				Native American jobs created or maintained at assisted small business
				concerns.
									(8)Record
				retention
									(A)ApplicationsThe
				Administration shall maintain a copy of each application submitted under this
				subsection for not less than 7 years.
									(B)Annual
				reportsThe Administration shall maintain copies of the
				information collected under paragraph (6)(A) indefinitely.
									(d)Authorization
				of AppropriationsThere are authorized to be appropriated
				$5,000,000 for each of the fiscal years 2008 through 2010, to carry out the
				Native American Small Business Development Program, authorized under subsection
				(c).
							.
				333.Pilot
			 programs
					(a)DefinitionsIn
			 this section:
						(1)Incorporation
			 by referenceThe terms defined in section 39(a) of the
			 Small Business Act (as added by this
			 subtitle) have the same meanings as in that section 39(a) when used in this
			 section.
						(2)Joint
			 projectThe term joint project means the combined
			 resources and expertise of 2 or more distinct entities at a physical location
			 dedicated to assisting the Native American community.
						(b)Native
			 American Development Grant Pilot Program
						(1)Authorization
							(A)In
			 generalThere is established a 4-year pilot program under which
			 the Administration is authorized to award Native American development grants to
			 provide culturally tailored business development training and related services
			 to Native Americans and Native American small business concerns.
							(B)Eligible
			 organizationsThe grants authorized under subparagraph (A) may be
			 awarded to—
								(i)any small
			 business development center; or
								(ii)any private,
			 nonprofit organization that—
									(I)has members
			 of an Indian tribe comprising a majority of its board of directors;
									(II)is a Native
			 Hawaiian Organization; or
									(III)is an
			 Alaska Native corporation.
									(C)AmountsThe
			 Administration shall not award a grant under this subsection in an amount which
			 exceeds $100,000 for each year of the project.
							(D)Grant
			 durationEach grant under this subsection shall be awarded for
			 not less than a 2-year period and not more than a 4-year period.
							(2)Conditions
			 for participationEach entity desiring a grant under this
			 subsection shall submit an application to the Administration that
			 contains—
							(A)a
			 certification that the applicant—
								(i)is a small
			 business development center or a private, nonprofit organization under
			 paragraph (1)(B);
								(ii)employs an
			 executive director or program manager to manage the facility; and
								(iii)agrees—
									(I)to a site
			 visit as part of the final selection process;
									(II)to an annual
			 programmatic and financial examination; and
									(III)to the
			 maximum extent practicable, to remedy any problems identified pursuant to that
			 site visit or examination;
									(B)information
			 demonstrating that the applicant has the ability and resources to meet the
			 needs, including cultural needs, of the Native Americans to be served by the
			 grant;
							(C)information
			 relating to proposed assistance that the grant will provide, including—
								(i)the number of
			 individuals to be assisted; and
								(ii)the number
			 of hours of counseling, training, and workshops to be provided;
								(D)information
			 demonstrating the effective experience of the applicant in—
								(i)conducting
			 financial, management, and marketing assistance programs designed to impart or
			 upgrade the business skills of current or prospective Native American business
			 owners;
								(ii)providing
			 training and services to a representative number of Native Americans;
								(iii)using
			 resource partners of the Administration and other entities, including
			 universities, tribal governments, or tribal colleges; and
								(iv)the prudent
			 management of finances and staffing;
								(E)the location
			 where the applicant will provide training and services to Native Americans;
			 and
							(F)a multiyear
			 plan, corresponding to the length of the grant, that describes—
								(i)the number of
			 Native Americans and Native American small business concerns to be served by
			 the grant;
								(ii)in the
			 continental United States, the number of Native Americans to be served by the
			 grant; and
								(iii)the
			 training and services to be provided to a representative number of Native
			 Americans.
								(3)Review of
			 applicationsThe Administration shall—
							(A)evaluate and
			 rank applicants under paragraph (2) in accordance with predetermined selection
			 criteria that is stated in terms of relative importance;
							(B)include such
			 criteria in each solicitation under this subsection and make such information
			 available to the public; and
							(C)approve or
			 disapprove each completed application submitted under this subsection not later
			 than 60 days after the date of submission.
							(4)Annual
			 reportEach recipient of a Native American development grant
			 under this subsection shall annually report to the Administration on the impact
			 of the grant funding, including—
							(A)the number of
			 individuals assisted, categorized by ethnicity;
							(B)the number of
			 hours spent providing counseling and training for those individuals;
							(C)the number of
			 startup small business concerns created or maintained with assistance from a
			 Native American business center;
							(D)the gross
			 receipts of assisted small business concerns;
							(E)the number of
			 jobs created or maintained at assisted small business concerns; and
							(F)the number of
			 Native American jobs created or maintained at assisted small business
			 concerns.
							(5)Record
			 retention
							(A)ApplicationsThe
			 Administration shall maintain a copy of each application submitted under this
			 subsection for not less than 7 years.
							(B)Annual
			 reportsThe Administration shall maintain copies of the
			 information collected under paragraph (4) indefinitely.
							(c)American
			 Indian Tribal Assistance Center Grant Pilot Program
						(1)Authorization
							(A)In
			 generalThere is established a 4-year pilot program, under which
			 the Administration shall award not less than 3 American Indian Tribal
			 Assistance Center grants to establish joint projects to provide culturally
			 tailored business development assistance to prospective and current owners of
			 small business concerns located on or near tribal lands.
							(B)Eligible
			 organizations
								(i)Class
			 1Not fewer than 1 grant shall be awarded to a joint project
			 performed by a Native American business center, a Native American business
			 enterprise center, and a small business development center.
								(ii)Class
			 2Not fewer than 2 grants shall be awarded to joint projects
			 performed by a Native American business center and a Native American business
			 enterprise center.
								(C)AmountsThe
			 Administration shall not award a grant under this subsection in an amount which
			 exceeds $200,000 for each year of the project.
							(D)Grant
			 durationEach grant under this subsection shall be awarded for a
			 3-year period.
							(2)Conditions
			 for participationEach entity desiring a grant under this
			 subsection shall submit to the Administration a joint application that
			 contains—
							(A)a
			 certification that each participant of the joint application—
								(i)is either a
			 Native American business center, a Native American business enterprise center,
			 or a small business development center;
								(ii)employs an
			 executive director or program manager to manage the center; and
								(iii)as a
			 condition of receiving an American Indian Tribal Assistance Center grant,
			 agrees—
									(I)to an annual
			 programmatic and financial examination; and
									(II)to the
			 maximum extent practicable, to remedy any problems identified pursuant to that
			 examination;
									(B)information
			 demonstrating an historic commitment to providing assistance to Native
			 Americans—
								(i)residing on
			 or near tribal lands; or
								(ii)operating a
			 small business concern on or near tribal lands;
								(C)information
			 demonstrating that each participant of the joint application has the ability
			 and resources to meet the needs, including the cultural needs, of the Native
			 Americans to be served by the grant;
							(D)information
			 relating to proposed assistance that the grant will provide, including—
								(i)the number of
			 individuals to be assisted; and
								(ii)the number
			 of hours of counseling, training, and workshops to be provided;
								(E)information
			 demonstrating the effective experience of each participant of the joint
			 application in—
								(i)conducting
			 financial, management, and marketing assistance programs, designed to impart or
			 upgrade the business skills of current or prospective Native American business
			 owners; and
								(ii)the prudent
			 management of finances and staffing; and
								(F)a plan for
			 the length of the grant, that describes—
								(i)the number of
			 Native Americans and Native American small business concerns to be served by
			 the grant; and
								(ii)the training
			 and services to be provided.
								(3)Review of
			 applicationsThe Administration shall—
							(A)evaluate and
			 rank applicants under paragraph (2) in accordance with predetermined selection
			 criteria that is stated in terms of relative importance;
							(B)include such
			 criteria in each solicitation under this subsection and make such information
			 available to the public; and
							(C)approve or
			 disapprove each application submitted under this subsection not later than 60
			 days after the date of submission.
							(4)Annual
			 reportEach recipient of an American Indian tribal assistance
			 center grant under this subsection shall annually report to the Administration
			 on the impact of the grant funding received during the reporting year, and the
			 cumulative impact of the grant funding received since the initiation of the
			 grant, including—
							(A)the number of
			 individuals assisted, categorized by ethnicity;
							(B)the number of
			 hours of counseling and training provided and workshops conducted;
							(C)the number of
			 startup business concerns created or maintained with assistance from a Native
			 American business center;
							(D)the gross
			 receipts of assisted small business concerns;
							(E)the number of
			 jobs created or maintained at assisted small business concerns; and
							(F)the number of
			 Native American jobs created or maintained at assisted small business
			 concerns.
							(5)Record
			 retention
							(A)ApplicationsThe
			 Administration shall maintain a copy of each application submitted under this
			 subsection for not less than 7 years.
							(B)Annual
			 reportsThe Administration shall maintain copies of the
			 information collected under paragraph (4) indefinitely.
							(d)Authorization
			 of AppropriationsThere are authorized to be appropriated—
						(1)$1,000,000
			 for each of fiscal years 2008 through 2010, to carry out the Native American
			 Development Grant Pilot Program, authorized under subsection (b); and
						(2)$1,000,000
			 for each of fiscal years 2008 through 2010, to carry out the American Indian
			 Tribal Assistance Center Grant Pilot Program, authorized under subsection
			 (c).
						ENational
			 Small Business Regulatory Assistance
				341.Short
			 titleThis subtitle may be
			 cited as the National Small Business Regulatory Assistance Act of
			 2008.
				342.PurposeThe purpose of this subtitle is to establish
			 a 4-year pilot program to—
					(1)provide confidential assistance to small
			 business concerns;
					(2)provide small business concerns with the
			 information necessary to improve their rate of compliance with Federal and
			 State regulations derived from Federal law;
					(3)create a partnership among Federal agencies
			 to increase outreach efforts to small business concerns with respect to
			 regulatory compliance;
					(4)provide a mechanism for unbiased feedback
			 to Federal agencies on the regulatory environment for small business concerns;
			 and
					(5)expand the services delivered by the small
			 business development centers under section 21(c)(3)(H) of the Small Business
			 Act to improve access to programs to assist small business concerns with
			 regulatory compliance.
					343.Small
			 Business Regulatory Assistance Pilot Program
					(a)DefinitionsIn this section:
						(1)AssociationThe term association means the
			 association established pursuant to section 21(a)(3)(A) of the
			 Small Business Act (15 U.S.C.
			 648(a)(3)(A)) representing a majority of small business development
			 centers.
						(2)Participating
			 small business development centerThe term participating small business
			 development center means a small business development center
			 participating in the pilot program established under this subtitle.
						(3)Regulatory
			 compliance assistanceThe
			 term regulatory compliance assistance means assistance provided by
			 a small business development center to a small business concern to assist and
			 facilitate the concern in complying with Federal and State regulatory
			 requirements derived from Federal law.
						(4)Small
			 business development centerThe term small business development
			 center means a small business development center described in section 21
			 of the Small Business Act (15 U.S.C.
			 648).
						(5)StateThe term State means each of
			 the several States, the District of Columbia, the Commonwealth of Puerto Rico,
			 the Virgin Islands, American Samoa, and Guam.
						(b)AuthorityIn accordance with this section, the
			 Administrator shall establish a pilot program to provide regulatory compliance
			 assistance to small business concerns through participating small business
			 development centers.
					(c)Small
			 business development centers
						(1)In
			 generalIn carrying out the
			 pilot program established under this section, the Administrator shall enter
			 into arrangements with participating small business development centers under
			 which such centers shall—
							(A)provide access to information and
			 resources, including current Federal and State nonpunitive compliance and
			 technical assistance programs similar to those established under section 507 of
			 the Clean Air Act Amendments of 1990
			 (42 U.S.C. 7661f);
							(B)conduct training and educational
			 activities;
							(C)offer confidential, free of charge,
			 one-on-one, in-depth counseling to the owners and operators of small business
			 concerns regarding compliance with Federal and State regulations derived from
			 Federal law, provided that such counseling is not considered to be the practice
			 of law in a State in which a small business development center is located or in
			 which such counseling is conducted;
							(D)provide technical assistance;
							(E)give referrals to experts and other
			 providers of compliance assistance who meet such standards for educational,
			 technical, and professional competency as are established by the Administrator;
			 and
							(F)form partnerships with Federal compliance
			 programs.
							(2)ReportsEach participating small business
			 development center shall transmit to the Administrator and the Chief Counsel
			 for Advocacy of the Administration, as the Administrator may direct, a
			 quarterly report that includes—
							(A)a summary of the regulatory compliance
			 assistance provided by the center under the pilot program;
							(B)the number of small business concerns
			 assisted under the pilot program; and
							(C)for every fourth report, any regulatory
			 compliance information based on Federal law that a Federal or State agency has
			 provided to the center during the preceding year and requested that it be
			 disseminated to small business concerns.
							(d)EligibilityA small business development center shall
			 be eligible to receive assistance under the pilot program established under
			 this section only if such center is accredited under section 21(k)(2) of the
			 Small Business Act (15 U.S.C.
			 648(k)(2)).
					(e)Selection
			 of participating small business development centers
						(1)Groupings
							(A)ConsultationThe Administrator shall select the small
			 business development center programs of 2 States from each of the groups of
			 States described in subparagraph (B) to participate in the pilot program
			 established under this section.
							(B)GroupsThe
			 groups described in this subparagraph as follows:
								(i)Group
			 1Group 1 shall consist of
			 Maine, Massachusetts, New Hampshire, Connecticut, Vermont, and Rhode
			 Island.
								(ii)Group
			 2Group 2 shall consist of
			 New York, New Jersey, Puerto Rico, and the Virgin Islands.
								(iii)Group
			 3Group 3 shall consist of
			 Pennsylvania, Maryland, West Virginia, Virginia, the District of Columbia, and
			 Delaware.
								(iv)Group
			 4Group 4 shall consist of
			 Georgia, Alabama, North Carolina, South Carolina, Mississippi, Florida,
			 Kentucky, and Tennessee.
								(v)Group
			 5Group 5 shall consist of
			 Illinois, Ohio, Michigan, Indiana, Wisconsin, and Minnesota.
								(vi)Group
			 6Group 6 shall consist of
			 Texas, New Mexico, Arkansas, Oklahoma, and Louisiana.
								(vii)Group
			 7Group 7 shall consist of
			 Missouri, Iowa, Nebraska, and Kansas.
								(viii)Group
			 8Group 8 shall consist of
			 Colorado, Wyoming, North Dakota, South Dakota, Montana, and Utah.
								(ix)Group
			 9Group 9 shall consist of
			 California, Guam, American Samoa, Hawaii, Nevada, and Arizona.
								(x)Group
			 10Group 10 shall consist of
			 Washington, Alaska, Idaho, and Oregon.
								(C)Coordination to
			 avoid duplication with other programsIn selecting small business
			 development center programs under this paragraph, the Administrator shall give
			 a preference to any such program that has a plan for consulting with Federal
			 and State agencies to ensure that any assistance provided under this section is
			 not duplicated by a Federal or State program.
							(2)Deadline
			 for selectionThe
			 Administrator shall make selections under this subsection not later than 6
			 months after the date of publication of final regulations under section
			 344.
						(f)Matching
			 requirementSubparagraphs (A)
			 and (B) of section 21(a)(4) of the Small Business
			 Act (15 U.S.C. 648(a)(4)) shall apply to assistance made available
			 under the pilot program established under this section.
					(g)Grant
			 amountsEach State program
			 selected to receive a grant under subsection (e) shall be eligible to receive a
			 grant in an amount equal to—
						(1)not less than $150,000 per fiscal year;
			 and
						(2)not more than $300,000 per fiscal
			 year.
						(h)Evaluation
			 and reportThe Comptroller
			 General of the United States shall—
						(1)not later than 30 months after the date of
			 disbursement of the first grant under the pilot program established under this
			 section, initiate an evaluation of the pilot program; and
						(2)not later than 6 months after the date of
			 the initiation of the evaluation under paragraph (1), transmit to the
			 Administrator, the Chief Counsel for Advocacy, the Committee on Small Business
			 and Entrepreneurship of the Senate, and the Committee on Small Business of the
			 House of Representatives, a report containing—
							(A)the results of the evaluation; and
							(B)any recommendations as to whether the pilot
			 program, with or without modification, should be extended to include the
			 participation of all small business development centers.
							(i)Posting of
			 informationNot later than 90 days after the date of enactment of
			 this Act, the Administrator shall post on the website of the Administration and
			 publish in the Federal Register a guidance document describing the requirements
			 of an application for assistance under this section.
					(j)Authorization
			 of appropriations
						(1)In
			 generalThere are authorized
			 to be appropriated to carry out this section—
							(A)$5,000,000 for the first fiscal year
			 beginning after the date of enactment of this Act; and
							(B)$5,000,000 for each of the 3 fiscal years
			 following the fiscal year described in subparagraph (A).
							(2)Limitation
			 on use of other fundsThe
			 Administrator may carry out the pilot program established under this section
			 only with amounts appropriated in advance specifically to carry out this
			 section.
						(k)TerminationThe Small Business Regulatory Assistance
			 Pilot Program established under this section shall terminate 4 years after the
			 date of disbursement of the first grant under the pilot program.
					344.RulemakingAfter providing notice and an opportunity
			 for comment, and after consulting with the association (but not later than 270
			 days after the date of enactment of this Act), the Administrator shall
			 promulgate final regulations to carry out this subtitle, including regulations
			 that establish—
					(1)priorities for the types of assistance to
			 be provided under the pilot program established under this subtitle;
					(2)standards relating to educational,
			 technical, and support services to be provided by participating small business
			 development centers;
					(3)standards relating to any national service
			 delivery and support function to be provided by the association under the pilot
			 program;
					(4)standards relating to any work plan that
			 the Administrator may require a participating small business development center
			 to develop; and
					(5)standards relating to the educational,
			 technical, and professional competency of any expert or other assistance
			 provider to whom a small business concern may be referred for compliance
			 assistance under the pilot program.
					FOther
			 provisions
				351.Minority
			 Entrepreneurship and Innovation Pilot Program
					(a)DefinitionsIn this section—
						(1)the terms
			 Alaska Native-serving institution and Native
			 Hawaiian-serving institution have the meanings given those terms in
			 section 317 of the Higher Education Act of 1965 (20 U.S.C. 1059d);
						(2)the term Hispanic serving
			 institution has the meaning given the term in section 502 of the Higher
			 Education Act of 1965 (20 U.S.C. 1101a);
						(3)the term historically Black college
			 and university has the meaning given the term part B
			 institution in section 322 of the Higher Education Act of 1965 (20
			 U.S.C. 1061);
						(4)the term small business development
			 center has the same meaning as in section 21 of the Small Business Act
			 (15 U.S.C. 648); and
						(5)the term Tribal College has
			 the meaning given the term tribally controlled college or
			 university in section 2 of the Tribally Controlled College or
			 University Assistance Act of 1978 (25 U.S.C. 1801).
						(b)Minority
			 entrepreneurship and innovation grants
						(1)In
			 GeneralThe Administrator
			 shall make grants to historically Black colleges and universities, Tribal
			 Colleges, Hispanic serving institutions, Alaska Native-serving institutions,
			 and Native Hawaiian-serving institutions, or to any entity formed by a
			 combination of such institutions—
							(A)to assist in establishing an
			 entrepreneurship curriculum for undergraduate or graduate studies; and
							(B)for placement of small business development
			 centers on the physical campus of the institution.
							(2)Curriculum
			 RequirementAn institution of
			 higher education receiving a grant under this subsection shall develop a
			 curriculum that includes training in various skill sets needed by successful
			 entrepreneurs, including—
							(A)business management and marketing,
			 financial management and accounting, market analysis and competitive analysis,
			 innovation and strategic planning; and
							(B)additional entrepreneurial skill sets
			 specific to the needs of the student population and the surrounding community,
			 as determined by the institution.
							(3)Small
			 business development center requirementEach institution receiving a grant under
			 this subsection shall open a small business development center that—
							(A)performs studies, research, and counseling
			 concerning the management, financing, and operation of small business
			 concerns;
							(B)performs management training and technical
			 assistance regarding the participation of small business concerns in
			 international markets, export promotion and technology transfer, and the
			 delivery or distribution of such services and information;
							(C)offers referral services for entrepreneurs
			 and small business concerns to business development, financing, and legal
			 experts; and
							(D)promotes market-specific innovation, niche
			 marketing, capacity building, international trade, and strategic planning as
			 keys to long-term growth for its small business concern and entrepreneur
			 clients.
							(4)Grant
			 limitationsA grant under
			 this subsection—
							(A)may not exceed $500,000 for any fiscal year
			 for any 1 institution of higher education;
							(B)may not be used for any purpose other than
			 those associated with the direct costs incurred to develop and implement a
			 curriculum that fosters entrepreneurship and the costs incurred to organize and
			 run a small business development center on the grounds of the institution;
			 and
							(C)may not be used for building expenses,
			 administrative travel budgets, or other expenses not directly related to the
			 implementation of the curriculum or activities authorized by this
			 section.
							(5)Exception
			 from Small Business Act requirementSubparagraphs (A) and (B) of section
			 21(a)(4) of the Small Business Act (15 U.S.C. 648(a)(4)) do not apply to
			 assistance made available under this subsection.
						(6)ReportNot later than November 1 of each year, the
			 Associate Administrator of Entrepreneurial Development of the Administration
			 shall submit to the Committee on Small Business and Entrepreneurship of the
			 Senate and the Committee on Small Business of the House of Representatives, a
			 report evaluating the award and use of grants under this subsection during the
			 preceding fiscal year, which shall include—
							(A)a description of each entrepreneurship
			 program developed with grant funds, the date of the award of such grant, and
			 the number of participants in each such program;
							(B)the number of small business concerns
			 assisted by each small business development center established with a grant
			 under this subsection; and
							(C)data regarding the economic impact of the
			 small business development center counseling provided under a grant under this
			 subsection.
							(c)Authorization
			 of AppropriationsThere is
			 authorized to be appropriated to carry out this section $10,000,000, to remain
			 available until expended, for each of fiscal years 2008 and 2010.
					(d)Limitation
			 on use of Other FundsThe
			 Administrator shall carry out this section only with amounts appropriated in
			 advance specifically to carry out this section.
					352.Institutions
			 of higher education
					(a)In
			 generalSection 21(a)(1) of the Small Business Act (15 U.S.C.
			 648(a)(1)) is amended by striking : Provided,
			 That and all that follows through on such date.
			 and inserting the following: On and after December 31, 2008, the
			 Administration may only make a grant under this paragraph to an applicant that
			 is an institution of higher education, as defined in section 101(a) of the
			 Higher Education Act of 1965 (20 U.S.C. 1001(a)) that is accredited (and not
			 merely in preaccreditation status) by a nationally recognized accrediting
			 agency or association, recognized by the Secretary of Education for such
			 purpose in accordance with section 496 of that Act (20 U.S.C. 1099b), or to a
			 women's business center operating pursuant to section 29 as a small business
			 development center, unless the applicant was receiving a grant (including a
			 contract or cooperative agreement) on December 31, 2008..
					(b)Effective
			 dateThe amendment made by
			 subsection (a) shall take effect on December 31, 2008.
					353.Health
			 insurance options information for small business concerns
					(a)DefinitionsIn this section, the following definitions
			 shall apply:
						(1)AssociationThe term association means an
			 association established under section 21(a)(3)(A) of the
			 Small Business Act (15 U.S.C.
			 648(a)(3)(A)) representing a majority of small business development
			 centers.
						(2)Participating
			 small business development centerThe term participating small business
			 development center means a small business development center described
			 in section 21 of the Small Business
			 Act (15 U.S.C. 648) that—
							(A)is accredited under section 21(k)(2) of the
			 Small Business Act (15 U.S.C.
			 648(k)(2)); and
							(B)receives a grant under the pilot
			 program.
							(3)Pilot
			 programThe term pilot
			 program means the small business health insurance information pilot
			 program established under this section.
						(4)StateThe term State means each of
			 the several States of the United States, the District of Columbia, the
			 Commonwealth of Puerto Rico, the Virgin Islands, American Samoa, and
			 Guam.
						(b)Small
			 Business Health Insurance Information Pilot ProgramThe Administrator shall establish a pilot
			 program to make grants to small business development centers to provide neutral
			 and objective information and educational materials regarding health insurance
			 options, including coverage options within the small group market, to small
			 business concerns.
					(c)Applications
						(1)Posting of
			 informationNot later than 180 days after the date of enactment
			 of this Act, the Administrator shall post on the website of the Administration
			 and publish in the Federal Register a guidance document describing—
							(A)the
			 requirements of an application for a grant under the pilot program; and
							(B)the types of
			 informational and educational materials regarding health insurance options to
			 be created under the pilot program, including by referencing materials and
			 resources developed by the National Association of Insurance Commissioners, the
			 Kaiser Family Foundation, and the Healthcare Leadership Council.
							(2)SubmissionA
			 small business development center desiring a grant under the pilot program
			 shall submit an application at such time, in such manner, and accompanied by
			 such information as the Administrator may reasonably require.
						(d)Selection
			 of participating small business development centers
						(1)In
			 generalThe Administrator shall select not more than 20 small
			 business development centers to receive a grant under the pilot program.
						(2)Selection
			 of programsIn selecting small business development centers under
			 paragraph (1), the Administrator may not select—
							(A)more than 2
			 programs from each of the groups of States described in paragraph (3);
			 and
							(B)more than 1
			 program in any State.
							(3)GroupingsThe groups of States described in this
			 paragraph are the following:
							(A)Group
			 1Group 1 shall consist of
			 Maine, Massachusetts, New Hampshire, Connecticut, Vermont, and Rhode
			 Island.
							(B)Group
			 2Group 2 shall consist of
			 New York, New Jersey, Puerto Rico, and the Virgin Islands.
							(C)Group
			 3Group 3 shall consist of
			 Pennsylvania, Maryland, West Virginia, Virginia, the District of Columbia, and
			 Delaware.
							(D)Group
			 4Group 4 shall consist of
			 Georgia, Alabama, North Carolina, South Carolina, Mississippi, Florida,
			 Kentucky, and Tennessee.
							(E)Group
			 5Group 5 shall consist of
			 Illinois, Ohio, Michigan, Indiana, Wisconsin, and Minnesota.
							(F)Group
			 6Group 6 shall consist of
			 Texas, New Mexico, Arkansas, Oklahoma, and Louisiana.
							(G)Group
			 7Group 7 shall consist of
			 Missouri, Iowa, Nebraska, and Kansas.
							(H)Group
			 8Group 8 shall consist of
			 Colorado, Wyoming, North Dakota, South Dakota, Montana, and Utah.
							(I)Group
			 9Group 9 shall consist of
			 California, Guam, American Samoa, Hawaii, Nevada, and Arizona.
							(J)Group
			 10Group 10 shall consist of
			 Washington, Alaska, Idaho, and Oregon.
							(4)Deadline
			 for selectionThe
			 Administrator shall make selections under this subsection not later than 6
			 months after the later of the date on which the information described in
			 subsection (c)(1) is posted on the website of the Administration and the date
			 on which the information described in subsection (c)(1) is published in the
			 Federal Register.
						(e)Use of
			 funds
						(1)In
			 generalA participating small
			 business development center shall use funds provided under the pilot program
			 to—
							(A)create and
			 distribute informational materials; and
							(B)conduct training and educational
			 activities.
							(2)Content of
			 materials
							(A)In
			 generalIn creating materials under the pilot program, a
			 participating small business development center shall evaluate and incorporate
			 relevant portions of existing informational materials regarding health
			 insurance options, including materials and resources developed by the National
			 Association of Insurance Commissioners, the Kaiser Family Foundation, and the
			 Healthcare Leadership Council.
							(B)Health
			 insurance optionsIn incorporating information regarding health
			 insurance options under subparagraph (A), a participating small business
			 development center shall provide neutral and objective information regarding
			 health insurance options in the geographic area served by the participating
			 small business development center, including traditional employer sponsored
			 health insurance for the group insurance market, such as the health insurance
			 options defined in section 2791 of the Public Health Services Act (42 U.S.C.
			 300gg–91) or section 125 of the Internal Revenue Code of 1986, and Federal and
			 State health insurance programs.
							(f)Grant
			 amountsEach participating
			 small business development center program shall receive a grant in an amount
			 equal to—
						(1)not less than $150,000 per fiscal year;
			 and
						(2)not more than $300,000 per fiscal
			 year.
						(g)Matching
			 requirementSubparagraphs (A)
			 and (B) of section 21(a)(4) of the Small Business
			 Act (15 U.S.C. 648(a)(4)) shall apply to assistance made available
			 under the pilot program.
					(h)ReportsEach participating small business
			 development center shall transmit to the Committee on Small Business and
			 Entrepreneurship of the Senate and the Committee on Small Business of the House
			 of Representatives, a quarterly report that includes—
						(1)a summary of the information and
			 educational materials regarding health insurance options provided by the
			 participating small business development center under the pilot program;
			 and
						(2)the number of small business concerns
			 assisted under the pilot program.
						(i)Authorization
			 of appropriations
						(1)In
			 generalThere are authorized
			 to be appropriated to carry out this section—
							(A)$5,000,000 for the first fiscal year
			 beginning after the date of enactment of this Act; and
							(B)$5,000,000 for each of the 3 fiscal years
			 following the fiscal year described in subparagraph (A).
							(2)Limitation
			 on use of other fundsThe
			 Administrator may carry out the pilot program only with amounts appropriated in
			 advance specifically to carry out this section.
						354.National
			 Small Business Development Center Advisory BoardSection 21(i)(1) of the Small Business Act
			 (15 U.S.C. 648(i)(1)) is amended by striking nine members and
			 inserting 10 members.
				355.Office of
			 Native American Affairs pilot program
					(a)DefinitionIn
			 this section, the term Indian tribe means any band, nation, or
			 organized group or community of Indians located in the contiguous United
			 States, and the Metlakatla Indian Community, whose members are recognized as
			 eligible for the services provided to Indians by the Secretary of the Interior
			 because of their status as Indians.
					(b)AuthorizationThe
			 Office of Native American Affairs of the Administration may conduct a pilot
			 program—
						(1)to develop
			 and publish a self-assessment tool for Indian tribes that will allow such
			 tribes to evaluate and implement best practices for economic development;
			 and
						(2)to provide
			 assistance to Indian tribes, through the Inter-Agency Working Group, in
			 identifying and implementing economic development opportunities available from
			 the Federal Government and private enterprise, including—
							(A)the
			 Administration;
							(B)the
			 Department of Energy;
							(C)the
			 Environmental Protection Agency;
							(D)the
			 Department of Commerce;
							(E)the Federal
			 Communications Commission;
							(F)the
			 Department of Justice;
							(G)the
			 Department of Labor;
							(H)the Office of
			 National Drug Control Policy; and
							(I)the
			 Department of Agriculture.
							(c)Termination
			 of programThe authority to conduct a pilot program under this
			 section shall terminate on September 30, 2010.
					(d)ReportNot
			 later than September 30, 2010, the Office of Native American Affairs shall
			 submit a report to the Committee on Small Business and Entrepreneurship of the
			 Senate and the Committee on Small Business of the House of Representatives
			 regarding the effectiveness of the self-assessment tool developed under
			 subsection (b)(1).
					356.Privacy
			 requirements for SCORE chaptersSection 8 of the Small Business Act (15
			 U.S.C. 637) is amended by inserting after subsection (b) the following
					
						(c)Privacy requirements
							(1)In
				generalA chapter of the SCORE program authorized by subsection
				(b)(1) or an agent of such a chapter may not disclose the name, address, or
				telephone number of any individual or small business concern receiving
				assistance from that chapter or agent without the consent of such individual or
				small business concern, unless—
								(A)the
				Administrator is ordered to make such a disclosure by a court in any civil or
				criminal enforcement action initiated by a Federal or State agency; or
								(B)the
				Administrator considers such a disclosure to be necessary for the purpose of
				conducting a financial audit of a chapter of the SCORE program authorized by
				subsection (b)(1), but a disclosure under this subparagraph shall be limited to
				the information necessary for such audit.
								(2)Administrator
				use of informationThis subsection shall not—
								(A)restrict
				Administrator access to program activity data; or
								(B)prevent the
				Administrator from using client information to conduct client surveys.
								(3)Regulations
								(A)In
				generalThe Administrator shall issue regulations to establish
				standards—
									(i)for
				disclosures with respect to financial audits under paragraph (1)(B); and
									(ii)for client
				surveys under paragraph (2)(B), including standards for oversight of such
				surveys and for dissemination and use of client information.
									(B)Maximum
				privacy protectionRegulations under this paragraph shall, to the
				extent practicable, provide for the maximum amount of privacy
				protection.
								(C)Inspector
				generalUntil the effective date of regulations under this
				paragraph, any client survey and the use of such information shall be approved
				by the Inspector General who shall include such approval in the semi-annual
				report of the Inspector
				General.
								.
				357.National
			 small business summit
					(a)In
			 generalNot later than December 31, 2010, the President shall
			 convene a National Small Business Summit to examine the present conditions and
			 future of the community of small business concerns in the United States. The
			 summit shall include owners of small business concerns, representatives of
			 small business groups, labor, academia, Federal, State, and tribal government,
			 Federal research and development agencies, and nonprofit policy groups
			 concerned with the issues of small business concerns.
					(b)ReportNot
			 later than 90 days after the date of the conclusion of the summit convened
			 under subsection (a), the President shall issue a report on the results of the
			 summit. The report shall identify key challenges and recommendations for
			 promoting entrepreneurship and the growth of small business concerns.
					358.SCORE
			 program
					(a)In
			 generalSection 8(b)(1)(B) of
			 the Small Business Act (15 U.S.C. 637(b)(1)(B)) is amended by striking a
			 Service Corps of Retired Executives (SCORE) and inserting the
			 SCORE.
					(b)Technical and
			 conforming amendments
						(1)In
			 generalThe Small Business Act (15 U.S.C. 631 et seq.) is
			 amended—
							(A)in section
			 7(m)(3)(A)(i)(VIII), by striking Service Corps of Retired
			 Executives and inserting SCORE; and
							(B)in section
			 33(b)(2), by striking Service Corps of Retired Executives and
			 inserting SCORE.
							(2)Other
			 lawSection 337(d)(2) of the Energy Policy and Conservation Act
			 (42 U.S.C. 6307(d)(2)) is amended by striking Service Corps of Retired
			 Executives (SCORE) and inserting SCORE.
						(c)ReferencesAny
			 reference to the Service Corps of Retired Executives established under section
			 8(b)(1)(B) of the Small Business Act (15 U.S.C. 637(b)(1)(B)), as in effect on
			 the day before the date of enactment of this Act, in any law, rule, regulation,
			 certificate, directive, instruction, or other official paper shall be
			 considered to refer to the SCORE established under section 8(b)(1)(B) of the
			 Small Business Act, as amended by this Act.
					IVLender
			 oversight
			401.FindingsCongress finds the following:
				(1)Recent reports by
			 the Government Accountability Office have recommended that the Small Business
			 Administration develop better measurements and methods for measuring the
			 performance of lending programs and the effectiveness of lender
			 oversight.
				(2)A July 2007
			 report by the Government Accountability Office entitled Small Business
			 Administration: Additional Measures Needed to Assess 7(a) Loan Program’s
			 Performance found the following:
					(A)Determining the
			 success of the loan programs under section 7(a) of the Small Business Act (15
			 U.S.C. 636(a)) is difficult as the performance measures show only
			 outputs—the number of loans provided—and not outcomes, or the fate of the
			 businesses borrowing with the guarantee..
					(B)The
			 current measures do not indicate how well the agency is meeting its strategic
			 goal of helping small businesses..
					(C)To better
			 ensure that the 7(a) program is meeting its mission responsibility of helping
			 small firms succeed through guaranteed loans, we recommend that the SBA
			 administrator complete and expand the SBA’s current work on evaluating the
			 program’s performance measures. As part of that effort, at a minimum, the SBA
			 should further utilize the loan performance information it already collects,
			 including but not limited to defaults, prepayments, and number of loans in good
			 standing, to better report how small businesses fare after they participate in
			 the 7(a) program..
					(3)A June 2004
			 report by the Government Accountability Office entitled Small Business
			 Administration: New Services for Lender Oversight Reflect Some Best Practices
			 but Strategy for Use Lags Behind found that Best practices
			 dictate the need for a clear and transparent understanding of how a risk
			 management service and the tools it provides will be used..
				402.DefinitionsIn this title—
				(1)the term
			 base year means the year in which a covered loan recipient
			 receives a loan under section 7(a) of the Small Business Act (15 U.S.C. 636(a))
			 or the 504 Loan Program;
				(2)the term
			 covered lender means—
					(A)a lender
			 participating in the guarantee loan program under section 7(a) of the Small
			 Business Act (15 U.S.C. 636(a)); and
					(B)a State or local
			 development company participating in the 504 Loan Program;
					(3)the term
			 covered loan recipient means a person that receives a loan under
			 section 7(a) of the Small Business Act (15 U.S.C. 636(a)) or the 504 Loan
			 Program;
				(4)the term
			 economic performance evaluation measurements means the economic
			 performance evaluation measurements established under section 407(a);
			 and
				(5)the term
			 portfolio quality evaluation standards means the portfolio quality
			 evaluation standards established under section 404(a)(1).
				403.AuthoritySection 5 of the Small Business Act (15
			 U.S.C. 634) is amended—
				(1)in subsection
			 (b)(14), by striking other lender oversight activities and
			 inserting used to improve portfolio performance and lender oversight
			 through technology and software programs designed to increase program loan
			 quality, management, accuracy, and efficiency and program underwriting accuracy
			 and efficiency; and
				(2)by adding at the
			 end the following:
					
						(i)In establishing
				lender oversight review fees described in subsection (b)(14), the Administrator
				shall follow cost containment and cost control best practices that ensure that
				such fees are reasonable and do not become burdensome or
				excessive.
						.
				404.Portfolio
			 quality evaluation standards
				(a)Standards
					(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Administrator shall develop and publish in the Federal Register
			 portfolio quality evaluation standards for covered lenders, which shall include
			 portfolio quality criteria, including—
						(A)a liquidation
			 rate;
						(B)a currency
			 rate;
						(C)a recovery
			 rate;
						(D)a delinquency
			 rate; and
						(E)other portfolio
			 risk indicators.
						(2)UseThe
			 Administration shall use the portfolio quality evaluation standards—
						(A)to determine the
			 portfolio quality of a covered lender, in comparison to the portfolio quality
			 of all covered lenders; and
						(B)for conducting
			 lender oversight of covered lenders.
						(b)ImplementationThe
			 Administrator shall—
					(1)rank and
			 determine a separate score for each covered lender, on each of the portfolio
			 quality evaluation standards;
					(2)combine the
			 portfolio quality rankings described in paragraph (1) to establish the overall
			 lender portfolio quality score for each covered lender, based on the compliance
			 of that covered lender with the portfolio quality evaluation standards;
					(3)provide a covered
			 lender access to—
						(A)the score of that
			 covered lender for each of the portfolio quality evaluation standards;
			 and
						(B)the overall
			 portfolio quality score for that covered lender; and
						(4)provide a written
			 explanation of the factors affecting the score described in paragraph (3)(A)
			 for a covered lender to that covered lender.
					(c)Quarterly
			 evaluationsNot less frequently than once each quarter, the
			 Administrator shall evaluate each covered lender to determine whether—
					(1)there has been a
			 statistically significant adverse change in the criteria evaluated under the
			 portfolio quality evaluation standards relating to a covered lender; and
					(2)the portfolio of
			 that covered lender has a higher concentration of loans made to businesses in a
			 specific North American Industry Classification System code (or any successor
			 thereto) than is typical for businesses in that code, as determined by the
			 Administrator.
					(d)Additional
			 onsite review
					(1)Deterioration
			 in loan portfolioIf the Administrator determines that there is
			 significant and sustained statistically adverse change in the loan portfolio of
			 a covered lender, based on the quarterly evaluation of that covered lender
			 under subsection (c), the Administrator shall—
						(A)determine the
			 reason for such deterioration;
						(B)determine if the
			 deterioration should lead to an onsite review of the loan portfolio of that
			 covered lender;
						(C)taking into
			 consideration the opinion of the relevant district director of the
			 Administration, determine whether it is appropriate for the Administrator to
			 adjust the preferred lender or other loan making status of that covered
			 lender;
						(D)document the
			 decision by the Administrator regarding whether to conduct an onsite review or
			 adjust the loan making status of that covered lender; and
						(E)inform that
			 covered lender of any statistically adverse change in loan quality of the
			 portfolio of that covered lender.
						(2)Adverse
			 changesIf the Administrator determines there has been a
			 statistically significant adverse change in the criteria evaluated under the
			 portfolio quality evaluation standards relating to a covered lender, the
			 Administrator shall determine whether it is necessary to conduct an onsite
			 review of that covered lender.
					(3)Scope of
			 reviewAny onsite review of a covered lender under this
			 subsection shall focus on—
						(A)the credit
			 quality of the loans within the portfolio of that covered lender;
						(B)the soundness of
			 the credit evaluation and underwriting processes and procedures of that covered
			 lender;
						(C)the adherence by
			 that covered lender to the policies and procedures of the Administration;
			 and
						(D)any other
			 measures that the Administrator determines appropriate.
						(e)DefaultsThe
			 Administrator shall provide to a covered lender information relating to any
			 indicator under the portfolio quality evaluation standards that indicate an
			 increased risk of default for specific loans.
				(f)Document
			 retentionThe Administrator shall maintain an electronic copy of
			 any document relating to any portfolio quality evaluation or onsite review
			 under this section (including documents relating to any determination regarding
			 whether to conduct such a review).
				(g)Data
			 collectionThe Administrator shall enter into a contract with a
			 fiscal and transfer agent of the Administration under which that fiscal and
			 transfer agent shall provide to the Administrator the data necessary to conduct
			 the quarterly evaluation of covered lenders using the portfolio quality
			 evaluation standards under this section.
				405.Default
			 rate
				(a)In
			 generalUsing established industry standards for calculating loan
			 default rates, and not later than 1 year after the date of enactment of this
			 Act, and every year thereafter, the Administrator shall calculate a loan
			 default rate for—
					(1)loans under
			 section 7(a) of the Small Business Act (15 U.S.C. 636(a));
					(2)loans under the
			 504 Loan Program; and
					(3)specialty loan
			 programs under section 7(a) of the Small Business Act or the 504 Loan Program,
			 including the Express Loan Program under section 7(a)(31) of the Small Business
			 Act and the Export Working Capital Program under section 7(a)(14) of the Small
			 Business Act.
					(b)MethodologyNot
			 later than 1 year after the date of enactment of this Act, the Administrator
			 shall publish in the Federal Register the methodology the Administrator will
			 use to calculate default rates under subsection (a).
				(c)PurposeThe
			 purpose of the default rates calculated under subsection (a) is to provide a
			 cumulative default rate for loans under section 7(a) of the Small Business Act
			 (15 U.S.C. 636(a)) and loans under the 504 Loan Program that may be compared
			 directly to the default rates of other commercial loans.
				406.Computer
			 modeling
				(a)Transparency in
			 ranking criteriaThe Administrator—
					(1)shall provide
			 each covered lender with the data, factors, statistical methods, ranking
			 criteria, indicators, and other measures used to make the ranking described in
			 section 404(b); and
					(2)may not charge a
			 fee for providing the information described in paragraph (1).
					(b)Failure To
			 provideIn ranking a covered lender under section 404(b), the
			 Administrator may not use any data, factor, statistical method, ranking
			 criteria, indicator, or other measure that the Administrator has not provided
			 to that covered lender.
				(c)ContractsBefore
			 establishing or modifying any system or mechanism for evaluating the making of
			 loans, the accounting for loans, the underwriting of loans, or otherwise
			 overseeing loans made by covered lenders, the Administrator shall consult with
			 relevant covered lenders.
				407.Economic
			 performance evaluation measurements
				(a)MeasurementsNot
			 later than 1 year after the date of enactment of this Act, the Administrator
			 shall develop and publish in the Federal Register economic performance
			 evaluation measurements for evaluating the economic performance and economic
			 outcomes of each covered loan recipient, which shall include—
					(1)number of
			 individuals employed by that covered loan recipient;
					(2)the annual sales
			 receipts of that covered loan recipient;
					(3)an estimate of
			 the total annual Federal income tax paid by that covered loan recipient;
					(4)whether the
			 covered loan recipient prepaid the covered loan;
					(5)whether the
			 covered loan recipient defaulted on the covered loan;
					(6)the number of
			 businesses operated by covered loan recipients that cease operations;
			 and
					(7)the number of
			 covered loan recipients that establish a new business relating to the business
			 for which that covered loan recipient received a loan under section 7(a) of the
			 Small Business Act (15 U.S.C. 636(a)) or the 504 Loan Program.
					(b)Collection of
			 information
					(1)In
			 generalOn and after the date that is 2 years after the date of
			 enactment of this Act, the Administrator shall electronically collect, as part
			 of the loan application process, from the person applying for a loan under
			 section 7(a) of the Small Business Act (15 U.S.C. 636(a)) or the 504 Loan
			 Program—
						(A)the number of
			 individuals employed by the applicant;
						(B)the annual sales
			 receipts of the applicant for the year before the date of the application;
			 and
						(C)an estimate of
			 the total annual Federal income tax paid by that covered loan recipient.
						(2)Base
			 yearThe Administrator shall use the information collected under
			 paragraph (1) to establish the base year statistics for the applicant.
					(3)Information
			 compliance
						(A)In
			 generalDuring the 12-year period beginning on the date that a
			 covered loan recipient receives a loan under section 7(a) of the Small Business
			 Act or the 504 Loan Program, as the case may be, the covered loan recipient
			 shall provide to the Administrator information relating to the economic
			 performance evaluation measurements upon requested.
						(B)FrequencyThe
			 Administrator shall request information from a covered loan recipient under
			 subparagraph (A) not less frequently than once every 4 years.
						(c)Reporting
					(1)In
			 generalNot later than 6 years after the date of enactment of
			 this Act, and every 4 years thereafter, the Administrator shall publish a
			 report assessing the information relating to the economic performance
			 evaluation measurements submitted by covered loan recipients during the period
			 described in paragraph (2), including an evaluation of the aggregate changes,
			 if any, in the economic performance evaluation measurements since the relevant
			 base years for such covered loan recipients.
					(2)PeriodThe
			 period described in this paragraph is—
						(A)for the first
			 report submitted under this subsection, not shorter than the 4-year period
			 before the date of that report;
						(B)for the second
			 report submitted under this subsection, not shorter than the 8-year period
			 before the date of that report; and
						(C)for the third
			 report submitted under this subsection, and each report submitted thereafter,
			 not shorter than the 12-year period before the date of that report.
						408.PrivacyIn collecting data and preparing reports
			 under this title, the Administrator shall ensure that the privacy and
			 information of covered loan recipients is protected.
			409.Executive
			 compensationSection 503 of
			 the Small Business Investment Act of 1958 (15 U.S.C. 697) is amended by adding
			 at the end the following:
				
					(j)Executive
				compensation
						(1)In
				generalExcept as provided in paragraph (4), a State or local
				development company shall have a written contract with each executive or highly
				paid employee of that development company relating to the employment of that
				executive or highly paid employee, which shall include, for that executive or
				employee, the amount of compensation, benefits, and any transfer of anything of
				value to that executive or highly paid employee, including any rental or
				sale.
						(2)Approval by
				board of directors
							(A)In
				generalA written contract described in paragraph (1) shall be
				approved by the board of directors of the State or local development
				company.
							(B)EvaluationIn
				evaluating a contract described in paragraph (1), the members of the board of
				directors of a State or local development company shall—
								(i)determine the
				fair market value of the benefits received by an executive or highly paid
				employee from that development company; and
								(ii)evaluate the
				amount paid by other State or local development companies and commercial
				lenders for comparable services, including, if a rental of property for that
				executive or highly paid employee is part of that contract, the amount of
				annual rent paid locally for comparable property.
								(C)Distribution of
				evaluationThe board of directors of a State or local development
				company shall ensure that the information described in subparagraph (B) is made
				available to each member of that board of directors before the date of the
				meeting at which the board of directors will determine whether to approve the
				relevant contract and include the information described in subparagraph (B) in
				the minutes of that meeting.
							(D)ParticipationAn
				executive or highly paid official, and any other party with personal interest
				in a contract, shall not attend a meeting of the board of directors to
				determine whether to approve the contract with that executive or highly paid
				official, unless the members of the board of directors request that executive
				or highly paid official respond to questions.
							(E)VotingAn
				executive or highly paid official, and any other party with personal interest
				in a contract, shall not be present during, and shall not vote on, whether to
				approve the contract with that executive or highly paid official.
							(3)Annual
				reportsA State or local development company shall report
				annually to the Administration regarding the terms of each contract with each
				executive or highly paid official of that development company.
						(4)ExceptionThis
				subsection shall not apply to—
							(A)a small State or
				local development company;
							(B)a State or local
				development company that makes a low number of loans under the 504 Loan
				Program; or
							(C)a State or local
				development company regulated by a State or local government.
							(5)RegulationsThe
				Administrator shall promulgate regulations to carry out this subsection,
				including defining the terms executive, highly paid,
				small State or local development company, and low number of
				loans.
						.
			410.Study and
			 report on examination and review fees
				(a)StudyThe
			 Comptroller General of the United States shall conduct a study of the Loan
			 Guaranty Program under section 7(a) of the Small Business Act to
			 determine—
					(1)the scope of
			 lender oversight needed by the Administration;
					(2)what other
			 entities regulate the lenders that participate in that loan guaranty program,
			 what activities are being reviewed, and the scope of such reviews;
					(3)how the amounts
			 of examination and review fees are determined by such other regulatory
			 entities, who pays for such fees, and how they compare with examination and
			 review fees proposed in regulations issued by the Administration on May 4,
			 2007;
					(4)how examination
			 and review fees factor into the risk-adjusted return on capital (or
			 RAROC) ratings of lenders;
					(5)what would be
			 reasonable fees to be charged for Administration lender oversight;
					(6)whether
			 Administration lender oversight functions can be executed in conjunction with
			 other lender reviews currently required by other regulatory entities, including
			 those that review Federal banks, credit unions, or entities reviewed by the
			 Farm Credit Administration; and
					(7)the impact of
			 lender oversight fees proposed by the Administration on lending to borrowers,
			 including cost changes, availability of credit, and increased or decreased
			 lender participation.
					(b)ReportThe
			 Comptroller General shall submit to Congress a report on the results of the
			 study required by subsection (a) not later than 1 year after the date of
			 enactment of this Act.
				
	
		April 28, 2008
		Read the second time and placed on the
		  calendar
	
